Exhibit 10.3


 
 
 
 
 
MRL Kemerton Asset Sale Agreement
 
 
 
 
 
 
 
 
Wodgina Lithium Pty Ltd (WLPL)


Mineral Resources Limited (MRL)


Albemarle Wodgina Pty Ltd (AWPL)


Albemarle Corporation (Albemarle Corporation)


Albemarle Lithium Pty Ltd (Albemarle Lithium)

















    




    




Level 22 Waterfront Place 1 Eagle Street Brisbane Qld 4000
Australia DX 102 Brisbane
T +61 7 3119 6000 F +61 7 3119 1000
minterellison.com




















--------------------------------------------------------------------------------






MRL Kemerton Asset Sale Agreement
 

Details
6

Agreed terms
7

1.
Defined terms and interpretation    7

1.1
Definitions    7

1.2
Interpretation    7

2.
Conditions to Completion    7

2.1
Conditions precedent    7

2.2
Satisfaction of the Conditions    8

2.3
Waiver    8

2.4
Notice    8

2.5
Termination    8

3.
Sale and purchase of Kemerton Sale Interest    9

3.1
Sale and purchase    9

3.2
Kemerton Consideration    10

3.3
Payments to reduce Kemerton Consideration    10

3.4
Method of making payments    10

4.
Interim Period    10

4.1
Consent to Kemerton Sublease    10

4.2
Information and access    13

4.3
General Conduct – Kemerton Sale Interest and Kemerton Project    14

4.4
Compliance with clause 4 and Permitted Acts    15

4.5
Kemerton Transaction Documents    15

4.6
Swap arrangement for Greenbushes Concentrate and Product    18

4.7
Acquisition or development of non-Australian processing assets    18

4.8
Tax Notice    18

5.
Completion    18

5.1
Date and place for Completion    18

5.2
Obligations of Albemarle Lithium at Completion    18

5.3
WLPL's obligations at Completion    19

5.4
Security Interest    19

5.5
Interdependence    19

5.6
Completion of Albemarle Kemerton ASA    19

5.7
Effect of Completion – title and risk    19

6.
Conduct after Completion    20

6.1
Duty    20

6.2
Registration    20

6.3
Kemerton Approvals    20

7.
Kemerton Contracts    20

8.
Liabilities    20

8.1
Acknowledgment    20

8.2
Retained Liabilities    21

8.3
Indemnity by Albemarle Lithium in respect of Retained Liability    21

9.
Insurance    21




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 2





--------------------------------------------------------------------------------





9.1
Kemerton Insurance    21

9.2
Making of claims    22

9.3
Provision of information relevant to future insurances    22

10.
Albemarle Group Warranties and limitations of Claims    22

10.1
Definition    22

10.2
Giving of Albemarle Group Warranties    22

10.3
Matters disclosed    23

10.4
No liability    23

10.5
Consequential Loss    24

10.6
Tax or other benefit    24

10.7
Disclaimer    24

10.8
Exclusion of warranties and statutory actions    25

10.9
Notice and time limits on Claims    25

10.10
Minimum amount of Claims    26

10.11
Maximum liability    26

10.12
No double recovery    26

10.13
Disclosure regarding Third Party Claims    26

10.14
Conduct in respect of Third Party Claims    26

10.15
Recovery    27

10.16
Insured Claim or loss    27

10.17
Duty to mitigate    27

10.18
Independent limitations    28

10.19
Damages only remedy    28

10.20
No knowledge of breach    28

11.
WLPL Warranties    28

11.1
WLPL Warranties    28

11.2
Reliance    28

11.3
Independent WLPL Warranties    28

11.4
Survival    29

12.
MRL Warranties    29

12.1
MRL Warranties    29

12.2
Reliance    29

12.3
Independent MRL Warranties    29

12.4
Survival    29

12.5
Indemnity    29

13.
Albemarle Corporation Warranties    29

13.1
Albemarle Corporation Warranties    29

13.2
Reliance    30

13.3
Independent Albemarle Corporation Warranties    30

13.4
Survival    30

13.5
Indemnity    30

14.
Confidentiality    30

14.1
Confidentiality obligation    30

14.2
Exceptions    30

14.3
Information Recipient's obligations    31

14.4
Media announcement    31

15.
WLPL Guarantee and indemnity    31




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 3





--------------------------------------------------------------------------------





15.1
Consideration    31

15.2
WLPL Guarantee    31

15.3
Indemnity    32

15.4
Extent of WLPL Guarantee and indemnity    32

15.5
Payments    32

15.6
Continuing guarantee and indemnity    32

15.7
Enforcement against MRL    33

15.8
Limitation    33

16.
Albemarle Guarantee and indemnity    33

16.1
Consideration    33

16.2
Albemarle Guarantee    33

16.3
Indemnity    33

16.4
Extent of Albemarle Guarantee and indemnity    33

16.5
Payments    34

16.6
Continuing guarantee and indemnity    34

16.7
Enforcement against Albemarle Corporation    34

16.8
Limitation    34

17.
Dispute resolution    34

17.1
Dispute Notice    34

17.2
Continuance of Contract    35

18.
Duty, costs and expenses    35

18.1
Duty    35

18.2
Costs and expenses    35

18.3
Costs of performance    35

19.
GST    35

19.1
Interpretation    35

19.2
GST Gross Up of Taxable Supplies    35

20.
Foreign resident capital gains withholding    36

20.1
Application of foreign resident capital gains withholding    36

20.2
Clearance Certificate given by Albemarle Lithium    37

20.3
WLPL entitled to withhold    37

20.4
WLPL's obligation to pay Withholding Amount to the Commissioner    37

20.5
Payment of the Withholding Amount after Completion    37

20.6
Discharge of liability    37

20.7
Definitions and interpretation    37

21.
PPS Act registration    37

21.1
Protecting interests    37

21.2
Notices    38

22.
Notices    38

22.1
General    38

22.2
How to give a communication    38

22.3
Particulars for delivery    38

22.4
Communications by post    39

22.5
Communications by email    39

22.6
Process service    39

22.7
After hours communications    39

23.
General    40




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 4





--------------------------------------------------------------------------------





23.1
Consents and approvals    40

23.2
Entire agreement    40

23.3
Further assurances    40

23.4
Rights cumulative    40

23.5
Survival and merger    40

23.6
Variation    40

23.7
Waiver    40

23.8
Governing law    40

23.9
Counterparts    40

23.10
Default interest    40

23.11
Interest payable on overdue amounts    41

23.12
Invalidity    41

23.13
Operation of indemnities    41

23.14
Payments    41

23.15
Relationship    41

23.16
Assignment, novation and other dealings    41

23.17
Third party rights    42

Schedule 1 – Dictionary
43

Schedule 2 - Albemarle Group Warranties
47

Schedule 3 - Kemerton Contracts
54

Schedule 4 - Permitted Security Interest
55

Schedule 5 – Kemerton Approvals
56

Schedule 6 – Calculation of Kemerton Consideration
57

Schedule 7 - Kemerton Incomplete Infrastructure
58

Signing page
66

Annexure A – Map of Kemerton Project
68



 






--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 5





--------------------------------------------------------------------------------





Details
Date
 

Parties


Name
Albemarle Lithium Pty Ltd ACN 618 095 471
Short form name
Albemarle Lithium



Name
Albemarle Wodgina Pty Ltd ABN 69 630 509 303
Short form name
AWPL



Name
Wodgina Lithium Pty Ltd ACN 611 488 932
Short form name
WLPL





Name
Mineral Resources Limited ACN 118 549 910
Short form name
MRL



Name
Albemarle Corporation
Short form name
Albemarle Corporation





Background
A
Albemarle Lithium is the beneficial and (except where expressly provided in this
agreement) legal owner of the Kemerton Sale Interest.

B
Albemarle Lithium has agreed to sell to WLPL, and WLPL has agreed to purchase
from Albemarle Lithium, the Kemerton Sale Interest on the terms and conditions
of this agreement.






--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 6





--------------------------------------------------------------------------------





Agreed terms
1.
Defined terms and interpretation

1.1
Definitions

A term or expression starting with a capital letter:
(a)
which is defined in the Dictionary in Schedule 1, has the meaning given to it in
the Dictionary;

(b)
which is not defined in this agreement has the meaning given to it in the
Wodgina ASSSA, applied mutatis mutandis;

(c)
which is defined in the Corporations Act, but is not defined in the Dictionary
or the Wodgina ASSSA, has the meaning given to it in the Corporations Act; and

(d)
which is defined in the GST Law, but is not defined in the Dictionary, the
Wodgina ASSSA or the Corporations Act, has the meaning given to it in the GST
Law.

1.2
Interpretation

(a)
The interpretation clause in clause 1.2 of the Wodgina ASSSA sets out rules of
interpretation for this agreement, applied mutatis mutandis.

(b)
A reference to so far as Albemarle Lithium is aware, or words to that effect, in
relation to a fact, matter or circumstance is to the actual knowledge of any of
the following persons as at the Execution Date having made due and proper
enquiries prior to 5.00 pm (Perth time) on the day prior to the Execution Date:

(i)
Luke Kissam;

(ii)
Karen Narwold;

(iii)
Jennifer Morningstar;

(iv)
Stephen Buras

(v)
Eric Norris; and

(vi)
Jac Fourie.

2.
Conditions to Completion

2.1
Conditions precedent

Clauses 3 and 5 do not become binding on the parties and are of no force and
effect until each of the following Conditions have been satisfied or waived in
accordance with clauses 2.2 and 2.3:
(a)
Regulatory approval:

either:
(i)
a merger filing, if required, having been made by the parties to, and accepted
by, SAMR pursuant to the Anti-Monopoly Law and SAMR having issued a decision
confirming that it will not conduct further review of the transactions evidenced
by the Wodgina ASSSA and this agreement or it will allow the transactions
evidenced by the Wodgina ASSSA and this agreement to proceed without conditions
or, subject to clause 2.2(a), on conditions reasonably acceptable to the
parties; or

(ii)
that all applicable waiting periods under the Anti-Monopoly Law in respect of
the review of the transaction contemplated by the Wodgina ASSSA and this
agreement have expired.

(b)
Transfer of Sale Interest: The condition precedent to transfer the Sale Interest
to AWPL set out in clauses 2.1(a), (b) and (c) of the Wodgina ASSSA have been
satisfied or waived.




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 7





--------------------------------------------------------------------------------





(c)
Transfer of Albemarle Kemerton Interest: The condition precedent to transfer the
Albemarle Kemerton Interest to AWPL set out in paragraph 1 of clause 2.1 under
the Albemarle Kemerton ASA has been satisfied or waived.

2.2
Satisfaction of the Conditions

(a)
Each of Albemarle Lithium and WLPL must use all reasonable endeavours to satisfy
the Conditions in clauses 2.1(a) and 2.1(b) by the Conditions Precedent Date,
provided that in respect of the Condition in clause 2.1(a), neither party will
be required to offer, propose or agree to any conditions to SAMR’s approval of
the transaction evidenced by this agreement until the impact on the Project and
the Kemerton Project together of such conditions have been agreed between the
parties and the Transaction Documents and the Kemerton Transaction Documents
have been revised to reflect such impact, if necessary, on terms reasonably
satisfactory to each party.

(b)
Albemarle Lithium and AWPL must each use all reasonable endeavours to satisfy
the Condition in clause 2.1(c) by the Conditions Precedent Date.

(c)
Albemarle Lithium and WLPL must cooperate with each other in doing anything
reasonably necessary to satisfy the Conditions.

(d)
Albemarle Lithium must, if required, make a merger filing with SAMR as referred
to in clause 2.1(a) by the date that is 30 Business Days after the Execution
Date in connection with the transactions contemplated by this agreement.

(e)
The following principles apply to the SAMR merger filing contemplated by the
Condition in clause 2.1(a):

(i)
Albemarle Lithium will have sole control of the strategy for the filing,
including preparing, lodging and managing the filing;

(ii)
Albemarle Lithium will consult with WLPL regarding the strategy for the filing
and any other subsequent submissions and will consider WLPL's views regarding
such strategy to the extent they are reasonable (provided that nothing in this
clause 2.2(e) obliges Albemarle Lithium to alter its proposed strategy for the
filing);

(iii)
without limiting clause 2.2(c), WLPL must provide all assistance reasonably
requested by Albemarle Lithium for the filings, including providing any
information and signing all documents required; and

(iv)
for the filing contemplated by the Condition in clause 2.1(a), prior to the
submission of that filing and any other subsequent submissions to SAMR made in
connection with clause 2.1(a), Albemarle Lithium will provide WLPL with a draft
of the filing or subsequent subsmissions (which copy may redact matters which
are confidential or commercially sensitive) allowing for a reasonable time in
which to provide comments (which comments must be provided promptly) and will
consider reasonable amendments to the filing and submissions requested by WLPL
(provided that Albemarle Lithium is not obliged to amend the filing to account
for WLPL's requested amendments).

2.3
Waiver

The Conditions in clause 2.1 are for the benefit of both WLPL and Albemarle
Lithium and may only be waived by written agreement between WLPL and Albemarle
Lithium.
2.4
Notice

Albemarle Lithium and WLPL must:
(a)
keep the other party fully informed (by notices in writing) in relation to
progress towards the satisfaction of the Conditions; and

(b)
promptly notify the other in writing if it becomes aware that a Condition is
satisfied or incapable of being satisfied before the Conditions Precedent Date.

2.5
Termination

(a)
This agreement is terminated automatically on termination of the Wodgina ASSSA.




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 8





--------------------------------------------------------------------------------





(b)
Without limiting clause 2.5(a), Albemarle Lithium or WLPL may terminate this
agreement before Completion by giving written notice to the other of Albemarle
Lithium or WLPL (as the case may be) if:

(i)
a Condition is not satisfied or waived by the Conditions Precedent Date;

(ii)
a Condition (which has not been waived) becomes incapable of being satisfied by
the Conditions Precedent Date;

(iii)
the parties agree that a Condition cannot be satisfied by the Conditions
Precedent Date (unless that Condition is satisfied before termination of this
agreement); or

(iv)
the other of Albemarle Lithium or WLPL (as is relevant) suffers an Insolvency
Event,

and provided that the terminating party is not in breach of a material
obligation under this agreement (including that the terminating party must have
complied with its obligations in clause 2.2).
(c)
Provided the Conditions have been satisfied or waived, if either the MRL Group
or the Albemarle Group (Defaulting Party) does not Complete when required to do
so under this agreement, other than as a result of default by the other group
(Non-Defaulting Party), the Non-Defaulting Party may give the Defaulting Party
notice requiring it to Complete within 10 Business Days of receipt of the
notice. When a notice is given under this clause 2.5(c), time will be of the
essence under this agreement in all respects.

(d)
If either the Seller Group (as that term is defined in the Wodgina ASSSA) on the
one hand or the Buyer Group (as that term is defined in the Wodgina ASSSA) on
the other hand gives a notice under clause 2.6(c) of the Wodgina ASSSA then a
notice will be deemed to be given under clause 2.5(c) of this agreement by:

(i)
in the case of the Seller Group, the MRL Group; or

(ii)
in the case of the Buyer Group, the Albemarle Group.

(e)
If the Defaulting Party does not Complete within the period specified in clause
2.5(c) , the Non-Defaulting Party may choose either to seek specific performance
or terminate this agreement, without limitation to any accrued rights.

(f)
If this agreement is terminated, then:

(i)
if any Kemerton Transaction Document does not automatically terminate in
accordance with its terms on termination of this agreement, the parties will
procure that each other Kemerton Transaction Document that has been executed is
terminated;

(ii)
each party is released from its obligations to further perform its obligations
under each other Kemerton Transaction Document, except those expressed to
survive termination; and

(iii)
each party retains the rights it has against the other in respect of any breach
of this agreement occurring before termination (except, in relation to the
rights of WLPL and MRL, in the circumstances set out in clause 3 of the Break
Fee Letter).

3.
Sale and purchase of Kemerton Sale Interest

3.1
Sale and purchase

Albemarle Lithium agrees to sell the Kemerton Sale Interest to WLPL and WLPL
agrees to buy the Kemerton Sale Interest:
(a)
for the Kemerton Consideration;

(b)
with effect from Completion;

(c)
free from any Security Interest (other than a Permitted Security Interest); and

(d)
on the terms and conditions of this agreement.




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 9





--------------------------------------------------------------------------------





3.2
Kemerton Consideration

(a)
The consideration for the sale and purchase of the Kemerton Sale Interest is the
Kemerton Consideration.

(b)
Albemarle Lithium must notify WLPL of the amount of the Kemerton Consideration
prior to Completion.

(c)
Albemarle Lithium directs WLPL to offset (as set out in clause 4.3(b) of the
Wodgina ASSSA) the payment of the Kemerton Consideration against any amounts
owing by AWPL to WLPL pursuant to the Wodgina ASSSA, instead of paying that
amount to Albemarle Lithium, and WLPL agrees that WLPL will comply with that
direction.

(d)
Albemarle Lithium acknowledges that, by offsetting amounts as described in
clause 3.2(c), WLPL will satisfy its obligation to pay Albemarle Lithium the
Kemerton Consideration.

(e)
WLPL acknowledges, by offsetting amounts as described in clause 3.2(c), AWPL
will satisfy its obligation to WLPL, to the extent of the amount offset.

3.3
Payments to reduce Kemerton Consideration

Any payment received by WLPL after Completion in relation to any breach by
Albemarle Lithium of a Albemarle Group Warranty or under an Indemnity must be
treated as a reduction in and refund of the Kemerton Consideration.
3.4
Method of making payments

(a)
All payments required to be made under this agreement must be paid without
deduction or set-off in Immediately Available Funds to the bank account or
accounts nominated in writing before the due date for payment by the party to
whom the payment is due.

(b)
Any nomination referred to in clause 3.4(a) must be made at least 2 Business
Days before the payment is due.

4.
Interim Period

4.1
Consent to Kemerton Sublease

(a)
The parties acknowledge and agree that:

(i)
the none of the arrangements contemplated by this clause 4.1 will be effective
unless and until Completion occurs; and

(ii)
without limiting clause 4.1(a)(i), on obtaining the consent and approval
specified in clauses 4.1(b)(i) and 4.1(b)(ii), the parties will enter into the
Kemerton Sublease, the Kemerton Access Licence or any alternate arrangement
contemplated by this clause 4.1 (as applicable).

(b)
On and from the Execution Date, the parties must use all reasonable endeavours
to:

(i)
obtain the consent of LandCorp (in accordance with the terms of the Kemerton
Lease and the Kemerton Easement) to:

(A)
the entry into the Kemerton Sublease and Kemerton Access Licence by Albemarle
Lithium, AWPL and WLPL; and

(B)
the grant of the Deed of Cross Security over the Kemerton Sublease,

on terms reasonably acceptable to Albemarle Lithium, AWPL and WLPL (each acting
reasonably); and
(ii)
obtain the approval of the Western Australian Planning Commission to the
sublease of a portion of the Lease Land for the purposes of the grant of the
Kemerton Sublease on terms acceptable to Albemarle Lithium, AWPL and WLPL (each
acting reasonably).

(c)
If either:




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 10





--------------------------------------------------------------------------------





(i)
the consent of LandCorp under clause 4.1(b)(i) or the consent of the Western
Australian Planning Commission under clause 4.1(b)(ii) is refused or not granted
by 31 December 2020; or

(ii)
the terms of either such consent are not acceptable to Albemarle Lithium, WLPL
or AWPL (each acting reasonably),

then the parties will consult and use all reasonable endeavours to promptly
agree and document a revised arrangement in accordance with the following
principles (including seeking and obtaining the necessary consents and
approvals):
(iii)
the parties will enter into the Kemerton Access Licence for the Kemerton
Easement;

(iv)
the parties will enter into the Kemerton Sublease which will be in respect of
all the area of the Lease Land;

(v)
under the revised Kemerton Sublease referred to in clause 4.1(c)(iv) above,
Albemarle Lithium will be granted the option (for consideration of US$10), to
elect (at its sole discretion and at any time during the term of the Kemerton
Sublease subject only to the requirement to obtain (to the extent required) the
approvals under clause 4.1(b)(i)) to cause the partial surrender of the Kemerton
Sublease to exclude the Kemerton Expansion Capacity Area; and

(vi)
if, during the term of the Kemerton Sublease, Albemarle Lithium exercises its
option to cause the partial surrender of the Kemerton Sublease as contemplated
by clause 4.1(c)(iv) and (to the extent required), the approvals under clause
4.1(b)(i) are obtained, AWPL and WLPL will grant a non-exclusive access licence
to Albemarle Lithium in accordance with the following principles:

(A)
the licence will be effective from the date of exercise of the surrender option
contemplated by clause 4.1(c)(iv) and will run for the duration of the Kemerton
Sublease;

(B)
the consideration for the licence will be US$1.00;

(C)
the licence will cover the area of the Kemerton Lease (excluding the area the
subject of the Kemerton Trains 1 and 2 Infrastructure);

(D)
the licence applies to all Kemerton Shared Assets and any other infrastructure
located at the Kemerton Project (other than the Trains) and not forming part of
the Kemerton Expansion Capacity;

(E)
AWPL and WLPL will, to the extent AWPL and WLPL hold any Kemerton Approvals and
Kemerton Contracts:

(I)
hold and maintain the Kemerton Approvals and Kemerton Contracts for WLPL and
AWPL (to the extent of the Kemerton Expansion Capacity);

(II)
operate and maintain the Kemerton Shared Assets (subject to the Plant Services
Agreement); and

(III)
use all reasonable endeavours to secure and maintain any necessary future
approvals and contracts for Albemarle Lithium (and under reasonable direction
from Albemarle Lithium) related to the Kemerton Expansion Capacity,

and:
(IV)
the cost (including costs for operation and replacement) of the Kemerton
Approvals and Kemerton Contracts (and any future approvals and contracts) will
be borne by Albemarle Lithium to the extent of the Kemerton Expansion Capacity
or the Kemerton Expansion Capacity Area; and

(V)
Albemarle Lithium will indemnify WLPL and AWPL for any Liabilities suffered or
incurred by WLPL and AWPL arising from or in connection with the Kemerton
Approvals and Kemerton




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 11





--------------------------------------------------------------------------------





Contracts and any future approvals and contracts to the extent of the Kemerton
Expansion Capacity or the Kemerton Expansion Capacity Area;
(F)
all costs (including fixed and variable costs) and Liabilities related solely
to:

(I)
the Kemerton Train 1 and 2 Infrastructure, will be borne by WLPL and AWPL in
accordance with their proportionate interests under the JVA; and

(II)
the Kemerton Expansion Capacity, will be borne by Albemarle Lithium;

(G)
all other costs of operating and maintaining the Kemerton Shared Assets
(including costs of repair and replacement) will be borne by Albemarle Lithium
on the one hand and WLPL and AWPL on the other hand in proportion to the
capacity at the Kemerton Project; and

(H)
the utilities to be provided to Albemarle Lithium for operation of the Kemerton
Expansion Capacity and Kemerton Shared Assets will be passed through at cost
based on consumption attributable to Albemarle Lithium,

and the parties will use all reasonable endeavours to seek the consents
contemplated by clause 4.1(b) to the revised arrangement contemplated by this
clause 4.1(c) as soon as reasonably practicable.
(d)
If, for the revised arrangement contemplated by clause 4.1(c), either:

(i)
the consent of LandCorp under clause 4.1(b)(i) or the consent of the Western
Australian Planning Commission under clause 4.1(b)(ii) is refused or not granted
by 31 December 2020; or

(ii)
the terms of either such consent are not acceptable to Albemarle Lithium, WLPL
or AWPL (each acting reasonably),

then the parties will consult and use all reasonable endeavours to promptly
agree and document a revised arrangement in accordance with the following
principles (including seeking and obtaining the necessary consents and
approvals):
(iii)
the parties will enter into the Kemerton Access Licence for the Kemerton
Easement;

(iv)
the parties will enter into the Kemerton Sublease which will be in respect of
all the area of the Lease Land;

(v)
under the revised Kemerton Sublease referred to in clause 4.1(d)(iv) above,
Albemarle Lithium will be granted the option (for consideration of US$10), to
elect (at its sole discretion and at any time during the term of the Kemerton
Sublease) to be granted a sub-sublease of the Kemerton Expansion Capacity Area
(on substantially the same terms of the Kemerton Sublease, applied mutatis
mutandis); and

(vi)
if, during the term of the Kemerton Sublease, Albemarle Lithium exercises its
option to be granted a sub-sublease of the Kemerton Expansion Capacity Area as
contemplated by clause 4.1(d)(v), AWPL and WLPL will grant an access licence to
Albemarle Lithium in accordance with the principles outlined in clause
4.1(d)(vi) (except that the access licence will be effective from the date of
exercise of the subsub-lease option contemplated by clause 4.1(d)(v)),

and, if required, the parties will use all reasonable endeavours to seek the
consents contemplated by clause 4.1(b) to the revised arrangement contemplated
by this clause 4.1(d) as soon as reasonably practicable.
(e)
If, for the revised arrangement contemplated by clause 4.1(d), either:




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 12





--------------------------------------------------------------------------------





(i)
the consent of LandCorp under clause 4.1(b)(i) or the consent of the Western
Australian Planning Commission under clause 4.1(b)(ii) is refused or not granted
by 31 December 2020; or

(ii)
the terms of either such consent are not acceptable to Albemarle Lithium, WLPL
or AWPL (each acting reasonably),

then the parties will consult and use all reasonable endeavours to promptly
agree and document a revised arrangement in accordance with the following
principles (including seeking and obtaining the necessary consents and
approvals):
(iii)
the parties will enter into the Kemerton Access Licence for the Kemerton
Easement;

(iv)
Albemarle Lithium will grant AWPL and WLPL an access licence, substantially in
accordance with the principles outlined in clause 4.1(c)(v), applied mutatis
mutandis;

(v)
the parties will make such amendments to the relevant agreements to put the
parties in the position that they would have been had the consents contemplated
by clause 4.1(b) been obtained;

(vi)
without limiting clause 4.1(e)(v), Albemarle Lithium, WLPL and AWPL will seek to
grant a form of security in favour of WLPL and AWPL as parties to the JVA, such
form of security to be agreed between Albemarle Lithium, WLPL and AWPL (each
acting reasonably); and

(vii)
the revised arrangement must not breach the terms of the Kemerton Lease, the
Kemerton Approvals or any applicable law,

and the parties will use all reasonable endeavours to seek the consents
contemplated by clause 4.1(b) to the revised arrangement contemplated by this
clause 4.1(e) as soon as reasonably practicable.
(f)
If the revised arrangement contemplated by clause 4.1(e) is not entered into for
any reason (including because the consent of Landcorp or the Western Australian
Planning Commission is required to such arrangement and such consent has not
been obtained), Albemarle Lithium and WLPL will consult and use all reasonable
endeavours to promptly identify an alternative proposal to such arrangement
reasonably satisfactory to each party, which arrangement must as far as possible
put the parties in the position they would have been had the consents
contemplated by clause 4.1(b) been obtained, provided that such arrangement must
not breach the terms of the Kemerton Lease, the Kemerton Easement, the Kemerton
Approvals or any applicable law.

(g)
Without limiting clauses 4.1(b) to 4.1(f), if at the Completion Date, the
consents contemplated by clause 4.1(b) have not been obtained for any of the
arrangements then Albemarle Lithium will permit AWPL and WLPL to enter upon and
access the Lease Land under the terms of the Kemerton Lease until a revised
arrangement is entered into in accordance with clauses 4.1(b) to 4.1(f) (as
applicable).

4.2
Information and access

(a)
Albemarle Lithium must provide to WLPL, as soon as reasonably practicable after
it becomes aware of the information, details (including copies where relevant)
of all material information in relation to the Kemerton Project and the Kemerton
Sale Interest that Albemarle Lithium, its Related Bodies Corporate or
Representatives become aware of during the Interim Period (including copies of
all notices in respect of the Kemerton Project and the Kemerton Sale Interest
received during the Interim Period, including from Government Agencies, contract
counterparties or any other party).

(b)
During the Interim Period, Albemarle Lithium must, to the extent permitted by
law and subject to clauses 4.2(c) and 14:

(i)
give WLPL and its Representatives reasonable access to the Kemerton Sale
Interest during normal business hours and on reasonable notice (provided that
WLPL complies with Albemarle Lithium's reasonable safety requirements); and




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 13





--------------------------------------------------------------------------------





(ii)
provide information relating to the Kemerton Project and the Kemerton Sale
Interest as WLPL reasonably requires to enable WLPL to become familiar with the
Kemerton Project (and WLPL may make copies of such information) provided that
nothing in this clause 4.2(b)(ii) constitutes a licence to WLPL to use such
information for any purpose and access to and copying of information relating to
the design of the lithium hydroxide plant may be subject to restrictions,
including such information not being made available to certain persons.

(c)
WLPL may only exercise its rights under clause 4.2(b) to the extent it does not
unreasonably interfere with the conduct of the activities and operations of
Albemarle Lithium.

(d)
During the Interim Period, two Representatives of each of WLPL and Albemarle
Lithium must meet not less than once every fortnight at such time and place
(which may be by teleconference) agreed between WLPL and Albemarle Lithium to
discuss the Kemerton Sale Interest (including the progress regarding the
construction of the Kemerton Incomplete Infrastructure). The Representatives of
WLPL and Albemarle Lithium must be the same as the Representatives of WLPL and
AWPL attending the meetings under clause 6.2(d) of the Wodgina ASSSA and the
meetings are to take place at the same time as the meetings under clause 6.2(d)
of the Wodgina ASSSA.

(e)
Nothing in this clause 4.1 obliges Albemarle Lithium to provide information to
WLPL in relation to sales of Product.

4.3
General Conduct – Kemerton Sale Interest and Kemerton Project

During the Interim Period, except as expressly provided in, or permitted or
contemplated by this agreement or as consented to by WLPL in writing, Albemarle
Lithium must, and must procure that Albemarle Lithium's other Related Bodies
Corporate involved in the operation of the Kemerton Project, use all reasonable
endeavours to carry on the Kemerton Project (including construction and
successful Commissioning of the Kemerton Incomplete Infrastructure in accordance
with the Wodgina ASSSA), and hold the Kemerton Sale Interest, in the ordinary
course, in good faith and substantially consistent with past practice and must:
(a)
comply with all applicable laws in relation to the Kemerton Sale Interest and
the material terms and conditions of the Kemerton Approvals in relation to the
Kemerton Sale Interest and the Kemerton Lease;

(b)
not, and not take any steps to, surrender or relinquish the Kemerton Approvals
in relation to the Kemerton Sale Interest or the Kemerton Lease, or agree to a
variation of the terms of such Kemerton Approvals to the extent of the Kemerton
Sale Interest or the Kemerton Lease, except to the extent required by law, they
are no longer required for the operation of the Kemerton Project or are being
surrendered or relinquished in order to be replaced;

(c)
not transfer, grant or permit the registration of any Security Interest over
(other than a Permitted Security Interest) or otherwise deal with the Kemerton
Sale Interest or Kemerton Lease or its interest in them;

(d)
not vary in a material manner, voluntarily terminate, take any action that might
give rise to a termination right or waive any right under a Kemerton Contract or
the Kemerton Lease;

(e)
comply with its material obligations under the Kemerton Contracts;

(f)
not enter into any joint venture, partnership, unincorporated association,
alliance or similar arrangement with any person in respect of the Kemerton Sale
Interest or the Kemerton Project;

(g)
not take any steps which would materially frustrate, impede or reduce the
benefit of any Kemerton Transaction Document;

(h)
without limiting clause 2.4 of Schedule 15 of the Wodgina ASSSA, other than
where solely relating to the period prior to the relevant KCCC Handover Dates,
for Train 1 and Train 2 (as applicable) and to the extent of the Kemerton
Incomplete Infrastructure handed over from time to time, not enter into, amend
or terminate (or agree to enter into, amend or terminate) a contract or
commitment in respect of the Kemerton Sale Interest or the Kemerton Project
where such contract or commitment involves aggregate annual receipts or
expenditure in excess of $1,000,000, otherwise than in the ordinary course of
business;




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 14





--------------------------------------------------------------------------------





(i)
other than where solely relating to the period prior to the relevant KCCC
Handover Dates, for Train 1 and Train 2 (as applicable) and date of the Kemerton
Incomplete Infrastructure hand over from time to time, not enter into or amend
(or agree to enter into or amend) a contract or commitment with a Related Body
Corporate of Albemarle Lithium in respect of the Kemerton Sale Interest or the
Kemerton Project; and

(j)
not enter into any agreement otherwise than on arm's length or enter into any
abnormal or unusual transaction, in each case in respect of the Kemerton Sale
Interest or the Kemerton Project.

4.4
Compliance with clause 4 and Permitted Acts

(a)
In complying with its obligations under clause 4, Albemarle Lithium:

(i)
is not required to do, to omit to do, or allow to be done anything which would
breach, or would reasonably be expected to breach:

(A)
any law or regulation (including any competition or anti-trust laws); or

(B)
a Kemerton Contract; and

(ii)
may take such action as is:

(A)
required to reasonably and prudently respond to an emergency or disaster
(including a situation giving rise to a risk of personal injury or damage to
property);

(B)
required to comply with its obligations to construct and Commission the Kemerton
Incomplete Infrastructure under the Wodgina ASSSA;

(C)
authorised by a Transaction Document or Kemerton Transaction Document; or

(D)
agreed in writing between WLPL and Albemarle Lithium.

(b)
WLPL must not unreasonably withhold or delay any consent required under clause
4.3.

(c)
WLPL and Albemarle Lithium must each ensure that at all times during the Interim
Period it has nominated one or more persons as its Representative (each a WLPL's
Nominee or Albemarle Lithium's Nominee, as is relevant) for the purpose of
clause 4.2(d) (which person must be the same person as nominated under clause
6.2(d) of the Wodgina ASSSA). WLPL's Nominee and Albemarle Lithium's Nominee
shall have authority to act on behalf of WLPL and Albemarle Lithium
(respectively) in relation to any queries, consents or approvals required under
clause 4.3.

(d)
The parties agree that clauses 4.3(c), 4.3(d), 4.3(e), 4.3(h), 4.3(i) and 4.3(j)
do not apply to the Kemerton Construction Contracts.

4.5
Kemerton Transaction Documents

(a)
Albemarle Lithium and WLPL must use all reasonable endeavours acting in good
faith to negotiate, agree and execute such detailed, definitive and legally
binding agreements as is necessary to fully record the terms of the Kemerton
Transaction Documents as soon as reasonably practicable after the Execution Date
and in any case by no later than Completion.

(b)
Albemarle Lithium and WLPL must devote appropriate resources to the negotiations
of the Kemerton Transaction Documents and Albemarle Lithium and WLPL shall make
themselves and their advisers available for negotiations and meetings in
relation to agreement of the Kemerton Transaction Documents.

(c)
The parties acknowledge and agree that the Plant Services Agreement, Kemerton
Access Licence and Kemerton Sublease will reflect the following principles and
will otherwise contain such other reasonable and customary terms as are included
in similar agreements taking into account the below principles and the nature of
the Project and the Kemerton Project (and the proposed ownership interests in
the Project and the Kemerton Project):




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 15





--------------------------------------------------------------------------------





(i)
for the Plant Services Agreement will, without double counting for the
allocation of costs and liabilities under the Kemerton Sublease and the Kemerton
Access Licence:

(A)
be subject to clause 2 of Schedule 15 of the Wodgina ASSSA and otherwise provide
for Albemarle Lithium (as holder of the Kemerton Approvals (until agreed
otherwise)) to, as agent for WLOPL, have control over the Lease Land and the
Kemerton Incomplete Infrastructure and to use its reasonable endeavours to
implement the Kemerton Project as directed by WLOPL (including in relation to
compliance with the terms of the Kemerton Lease), and the parties agree no value
is attributed to Albemarle Lithium maintaining the control contemplated by this
clause 4.5(c)(i)(A);

(B)
provide for WLOPL (as agent for WLPL and AWPL) to hold Albemarle Lithium
harmless from and indemnified for all costs, expenses and liabilities suffered
or incurred, excluding to the extent related to the:

(I)
Kemerton Expansion Capacity; and

(II)
from the commencement of use of the relevant Kemerton Shared Assets, in relation
to access for and construction and operation of lithium hydroxide production
facilities on the Kemerton Expansion Capacity, the actual costs for the Kemerton
Expansion Capacity (or if actual or actual share of use is not able to be
determined, the proportionate share based on installed or under construction
capacity at the Kemerton Project);

(C)
provide for Albemarle Lithium to hold the Kemerton Contracts in accordance with
clause 7 and provide for a process for the Kemerton Contracts to be
progressively transferred to WLOPL once those contracts are not required to be
held by Albemarle Lithium;

(D)
provide for the parties to agree a process to determine whether, following the
Interim Period, Albemarle Lithium will enter into any contracts that are not
Kemerton Contracts, but would be Kemerton Contracts except for the fact they
were entered into after the Interim Period; and

(E)
provide for Albemarle Lithium to hold the Kemerton Approvals in accordance with
clause 6.3 and provide for a process for the Kemerton Approvals to be
progressively transferred to WLOPL once those approvals are not required to be
held by Albemarle Lithium.

(ii)
for the Kemerton Access Licence:

(A)
the licence will be irrevocable (subject to the terms of the Kemerton Easement)
and run for the duration of the Kemerton Sublease;

(B)
the licence will be non-exclusive and will cover the area of the Kemerton
Easement;

(C)
the licence will be for US$10.00 consideration;

(D)
the licence will provide for a pass through of costs and liabilities associated
with the maintenance of the Kemerton Easement on an indemnity basis and
apportioned between the capacity and use of the Kemerton Train 1 and 2
Infrastructure by AWPL and WLPL (shared in proportion to their individual
interests in the JVA) and the capacity and use of the Kemerton Expansion
Capacity by Albemarle Lithium;

(E)
WLPL and AWPL will, in accordance with AWPL’s and WLPL’s proportionate interests
in the JVA, indemnify Albemarle Lithium from and against all Liability suffered
or incurred by Albemarle Lithium arising under the Kemerton Easement to the
extent that Liability relates to the Kemerton Incomplete Infrastructure or any
activities of the WLPL and AWPL on or in the vicinity of the Kemerton Easement;
and




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 16





--------------------------------------------------------------------------------





(F)
Albemarle Lithium will indemnify WLPL and AWPL from and against all Liability
suffered or incurred by WLPL and AWPL arising under the Kemerton Easement to the
extent that Liability relates to the Kemerton Expansion Capacity or any
activities of Albemarle Lithium on or in the vicinity of the Kemerton Easement
(except for any Liability arising as a result of Albemarle Lithium’s capacity as
operator under the Plant Services Agreement);

(iii)
for the Kemerton Sublease:

(A)
the Kemerton Sublease will be executed as a deed, for nil consideration;

(B)
subject to clause 4.5(c)(iii)(C) the Kemerton Sublease will be a back-to-back
sublease of the Kemerton Lease, amended as necessary to reflect the fact that
the Kemerton Sublease will be granted in respect of part of the area of the
Kemerton Lease, including adequate access rights over necessary areas outside
the area of the Kemerton Sublease;

(C)
the Kemerton Sublease:

(I)
will be for the entire term of the Kemerton Lease, and WLPL and AWPL will have
the right to require Albemarle Lithium to exercise any options to extend the
Kemerton Lease;

(II)
Albemarle Lithium will not be permitted to assign or transfer the Kemerton Lease
without the prior written consent of WLPL and AWPL;

(III)
Albemarle Lithium will not require AWPL or WLPL to contribute to the bank
guarantee provided under the Kemerton Lease, provided that the parties will
discuss in good faith arrangements regarding the Kemerton Lease bank guarantee
following the last KCCC Handover; and

(D)
subject to clause 4.1, the area of the Kemerton Sublease is as indicatively
marked as the sub-lease area on the plan in Annexure A, and will include only
the exclusive areas of the Kemerton Incomplete Infrastructure and will exclude
the Kemerton Expansion Capacity Area;

(E)
subject to clause 4.5(c)(iii)(C), the boundaries of area of the Kemerton
Sublease will be agreed by the parties, acting reasonably;

(F)
the Kemerton Sublease will be on such terms and in such form as required by
LandCorp, and otherwise (subject to this clause 4.5(c)(iii)) on substantially
the same terms and conditions as the Kemerton Lease (including prorata financial
terms based on use from time to time);

(G)
without limiting clauses 4.5(c)(iii)(B) or 4.5(c)(iii)(F), there will be no
change to the fundamental terms of the Kemerton Lease other than as contemplated
in this clause 4.5(c)(iii);

(H)
WLPL and AWPL will indemnify Albemarle Lithium from and against all Liability
suffered or incurred by Albemarle Lithium arising under or in connection with
the Kemerton Lease to the extent that Liability relates to the Kemerton
Incomplete Infrastructure, the land the subject of the Kemerton Sublease or any
activities of the WLPL and AWPL on or in the vicinity of the Kemerton Lease;

(I)
Albemarle Lithium will indemnify WLPL and AWPL from and against all Liability
suffered or incurred by WLPL and AWPL arising under or in connection with the
Kemerton Lease to the extent that Liability relates to the Kemerton Expansion
Capacity Area or any activities of Albemarle Lithium on or in the vicinity of
the Kemerton Lease (except for any Liability arising as a result of Albemarle
Lithium’s capacity as operator under the Plant Services Agreement); and




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 17





--------------------------------------------------------------------------------





(J)
the parties will use all reasonable endeavours to include the terms of the
indemnities in this clauses 4.5(c)(iii) in the Kemerton Sublease, but to the
extent that it is not so included (including due to the requirements of
LandCorp), WLPL, AWPL and Albemarle Lithium will execute a separate indemnity
document for that purpose.

4.6
Alternative arrangements for spodumene concentrate

(a)
Subject to clause 4.6(b), from the Execution Date the parties will (subject to
and in compliance with any competition and anti-trust laws) consult with each
other in relation to the potential opportunity to implement either or both of
the following arrangements:

(i)
subject to clause 4.6(b), for AWPL and WLPL to swap Product that would otherwise
have been processed in the Kemerton Incomplete Infrastructure for Greenbushes
Concentrate; and/or

(ii)
to use Product in other lithium hydroxide processing facilities (including
facilities which are based outside Australia and which are owned by Albemarle
Corporation or its Related Bodies Corporate).

(b)
The parties acknowledge that any such swap arrangement implemented by the
parties (as contemplated in clause 4.6(a)(i)) must not adversely impact
Albemarle Lithium's (or any of its Related Body Corporate's) economic position,
including that there must be no material adverse differences in the quality
(including the lithium content and other quality characteristics) of the Product
compared to Greenbushes Concentrate.

4.7
Acquisition or development of non-Australian processing assets

From the Execution Date, AWPL and WLPL will (subject to any competition and
anti-trust laws) liaise with each other in relation to opportunities to acquire
or develop non-Australian lithium hydroxide processing facilities for the
purpose of processing Product with a view to whether (subject to all necessary
competition approvals) those assets could be potentially form part of the 'Joint
Venture Assets' (as that term is defined in the JVA) under the JVA, or otherwise
be owned and operated by AWPL and WLPL or their Related Bodies Corporate.
4.8
Tax Notice

To the extent any part of the Kemerton Sale Interest constitutes capital works
within the meaning of Division 43 of the Tax Act, Albemarle Lithium must give
WLPL, within the time required by section 262A(4AJA)(c) of the Tax Act, a notice
under section 262A(4AJA) of the Tax Act that contains enough information about
Albemarle Lithium’s holding of that part of the Kemerton Sale Interest to enable
WLPL to determine how Division 43 of the Tax Act will apply in respect of that
part of the Kemerton Sale Interest.
5.
Completion

5.1
Date and place for Completion

Subject to clause 2, Completion will take place simultaneously with (and at the
same place as) completion of the Wodgina ASSSA and Albemarle Kemerton ASA.
5.2
Obligations of Albemarle Lithium at Completion

At Completion, Albemarle Lithium must give WLPL:
(a)
Transfer Instruments duly executed by Albemarle Lithium and AWPL (as
applicable);

(b)
the documents and information referred to in clause 5.4;

(c)
any other documents required to register the transfer or assignment to WLPL of
any component of the Kemerton Sale Interest, provided that Albemarle Lithium
will not be required to deliver instruments of title where they are already
lodged with the relevant Government Agency for the registration of other
dealings provided Albemarle Lithium gives an undertaking to WLPL to so deliver
on receipt of possession or control of such documents; and




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 18





--------------------------------------------------------------------------------





(d)
a Tax Invoice for the payment of the Kemerton Consideration in respect of the
Kemerton Sale Interest; and

(e)
signed original counterparts of each Kemerton Transaction Document duly executed
by Albemarle Lithium and AWPL (as applicable), but only to the extent the
relevant Kemerton Transaction Document is agreed in accordance with clause 4.5
and, for the Kemerton Sublease and Kemerton Access Licence subject to clause
4.1.

5.3
WLPL's obligations at Completion

At Completion, WLPL must give Albemarle Lithium signed original counterparts of
each Kemerton Transaction Document duly executed by WLPL, WLOPL or the relevant
MRL Group Member that is party thereto, but only to the extent the relevant
Kemerton Transaction Document is agreed in accordance with clause 4.5 and, for
the Kemerton Sublease and Kemerton Access Licence subject to clause 4.1.
5.4
Security Interest

Albemarle Lithium must in respect of each PPS Security Interest over the
Kemerton Sale Interest (other than a Permitted Security Interest) which is
registered on the PPS Register immediately before Completion, give to WLPL at
Completion a deed executed by the person named in the PPS Register as the
Secured Party in relation to the PPS Security Interest releasing the PPS
Security Interest over the Kemerton Sale Interest with effect from Completion
and an undertaking to procure the removal of the PPS Security Interest over the
Kemerton Sale Interest from the PPS Register as soon as practicable and in any
event no later than 5 Business Days after Completion.
5.5
Interdependence

(a)
The obligations of:

(i)
Albemarle Lithium and WLPL under this clause 5;

(ii)
AWPL and WLPL under clause 7 of the Wodgina ASSSA; and

(iii)
Albemarle Lithium and AWPL under clause 4 of the Albemarle Kemerton ASA,

are all interdependent.
(b)
Unless otherwise stated, all actions required to be performed by a party at
Completion and completion of the Wodgina ASSSA and Albemarle Kemerton ASA are
taken to have occurred simultaneously at Completion.

(c)
Completion will not occur unless all of the obligations of:

(i)
Albemarle Lithium and WLPL to be performed at Completion under this clause 5;

(ii)
AWPL and WLPL under clause 7 of the Wodgina ASSSA; and

(i)
Albemarle Lithium and AWPL under clause 4 of the Albemarle Kemerton ASA,

are complied with and fully effective.
5.6
Completion of Albemarle Kemerton ASA

Albemarle Lithium and AWPL must procure that completion of the Albemarle
Kemerton ASA occurs simultaneously with Completion.
5.7
Effect of Completion – title and risk

(a)
Subject to clause 5.7(b), risk in, possession of and title to the Kemerton Sale
Interest passes to WLPL upon Completion.

(b)
Risk in, possession of and title to any part of the Kemerton Incomplete
Infrastructure that at Completion, Albemarle Lithium does not hold title to, is
not in existence or is not capable of passing by delivery at the places where it
is located, passes to WLPL (to the extent of the Kemerton Sale Interest) as
provided for in Schedule 15 of the Wodgina ASSSA.




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 19





--------------------------------------------------------------------------------





6.
Conduct after Completion

6.1
Duty

(a)
Albemarle Lithium must, on behalf of WLPL and AWPL, lodge the Transfer
Instruments for assessment of Duty (and must pay the Duty assessed) within the
time required under the relevant legislation (Duty Lodgement).

(b)
Albemarle Lithium will lodge the stamped Transfer Instruments and any other
instrument contemplated by this agreement at Western Australia Land Information
Authority (Landgate) for registration against the Kemerton Lease as soon as
reasonably practicable after payment of the Duty assessment.

(c)
Albemarle Lithium will pay all costs associated with the Duty Lodgement,
including the costs of registering the Transfer Instruments at Western Australia
Land Information Authority (Landgate).

(d)
Prior to each lodgement of the Transfer Instruments under clauses 6.1(a) and
6.1(b), Albemarle Lithium will provide WLPL with a draft of the lodgments (which
copy may redact matters which are confidential or commercially sensitive) and
will have regard to reasonable amendments to the lodgments requested by WLPL
(provided that Albemarle Lithium is not obliged to amend the lodgments to
account for WLPL's requested amendments).

(e)
WLPL must provide all assistance reasonably requested by Albemarle Lithium for
the lodgement of the Transfer Instruments under clauses 6.1(a) and 6.1(b),
including providing any information and signing all documents reasonably
required.

(f)
Albemarle Lithium indemnifies WLPL from and against any Liabilities suffered or
incurred by WLPL arising from, or in connection with, any Duty payable under
this agreement or the Duty Lodgement.

6.2
Registration

Albemarle Lithium must notify WLPL as soon as reasonably practicable, and in any
case within 5 Business Days, after Albemarle Lithium becomes aware that
registration of the Transfer Instruments has occurred.
6.3
Kemerton Approvals

After Completion, Albemarle Lithium will hold the Kemerton Approvals for WLPL
and AWPL (to the extent of the Kemerton Train 1 and 2 Infrastructure and
Kemerton Shared Assets) in accordance with the Plant Services Agreement, which
agreement will, if required, authorise WLOPL to act under the Kemerton
Approvals.
7.
Kemerton Contracts

In respect of the Kemerton Contracts, the parties acknowledge and agree that
Albemarle Lithium will hold those contracts for WLPL and AWPL (in relation to
the Kemerton Incomplete Infrastructure) in accordance with the Plant Services
Agreement and the costs of those Kemerton Contracts will be borne by WLPL and
AWPL (in proportion to their participating interests in the JVA) as provided
under the Plant Services Agreement.
8.
Liabilities

8.1
Acknowledgment

WLPL, Albemarle Lithium and AWPL acknowledge that, subject to and as set out in
this agreement, Liabilities incurred in relation to the Kemerton Project
(including the Kemerton Incomplete Infrastructure) on and from Completion will
be addressed under the JVA, Schedule 16 of the Wodgina ASSSA and the Plant
Services Agreement.



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 20





--------------------------------------------------------------------------------





8.2
Retained Liabilities

Albemarle Lithium retains, accepts and assumes responsibility for and must
assume, pay, perform and discharge any and all Liability in relation to the
Kemerton Project (including the Kemerton Incomplete Infrastructure) arising from
or in connection with:
(a)
any conduct by Albemarle Lithium or any Related Body Corporate (other than
WLOPL) or Representative of Albemarle Lithium:

(i)
in breach of any law, Kemerton Approval or condition of the Kemerton Lease in
the ALB Ownership Period; and

(ii)
in breach of a Kemerton Contract or other agreement with a Third Party in
relation to the Kemerton Project or the Kemerton Incomplete Infrastructure in
the ALB Ownership Period; and

(b)
any Claim by a Third Party relating to the Kemerton Project or the Kemerton
Incomplete Infrastructure to the extent related to the ALB Ownership Period,

(Retained Liability).
8.3
Indemnity by Albemarle Lithium in respect of Retained Liability

(a)
From Completion, Albemarle Lithium indemnifies WLPL, its Related Bodies
Corporate and their Representatives from and against all Liabilities to the
extent suffered or incurred by WLPL, its Related Bodies Corporate and their
Representatives:

(i)
arising from or in connection with any Retained Liability; or

(ii)
arising from or in connection with Albemarle Lithium failing to comply with
clause 8.2.

(b)
Without limitation, if WLPL or any person on behalf of WLPL pays, performs or
discharges a Retained Liability, Albemarle Lithium must reimburse or compensate
WLPL for the Retained Liability within 5 Business Days after Albemarle Lithium
receives evidence of that payment, performance or discharge.

9.
Insurance

9.1
Kemerton Insurance

(a)
Albemarle Lithium must procure, or ensure that its Related Bodies Corporate
procure, and maintain in force (or procure and maintain as appropriate) the
Kemerton Insurances (in all material respects on the same terms and similar
level of cover prevailing at the Execution Date) until the Completion Date, save
that Albemarle Lithium or its Related Bodies Corporate may amend the Kemerton
Insurances maintained for the benefit of Albemarle Lithium if such amended
policies are substantially the same as those generally applicable to the
Albemarle Group as a whole in relation to similar circumstances (provided
reasonable prior notice to any such change is given to WLPL).

(b)
Albemarle Lithium must, within 10 Business Days of the Execution Date, provide
WLPL with a copy of the certificates of currency of the Kemerton Insurances.

(c)
In the Interim Period, AWPL and WLPL will:

(i)
at times mutually agreed by the parties, meet to discuss; and

(ii)
use all reasonable endeavours to agree,

the insurances for the Kemerton Incomplete Infrastructure to be maintained by
WLOPL on and from Completion.
(d)
From the Execution Date, Albemarle Lithium will use all reasonable endeavours to
ensure AWPL and WLPL are covered in the Interim Period for their respective
rights and interests (as contemplated by this agreement and Schedule 15 of the
Wodgina ASSSA) in the Kemerton Incomplete Infrastructure under the Kemerton
Insurances that provide coverage in respect of contract works, project cargo and
public liability.




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 21





--------------------------------------------------------------------------------





9.1
Making of claims

(a)
Albemarle Lithium must use all reasonable endeavours to make (or procure that
its Related Bodies Corporate make) all claims under the Kemerton Insurances in
respect of losses or liabilities covered by such policies arising in the Interim
Period, at the cost of Albemarle Lithium, promptly and in accordance with the
requirements of the relevant policy.

(b)
To the extent that Albemarle Lithium (or its Related Bodies Corporate) receives
the proceeds of any claim under the Kemerton Insurances prior to Completion (and
to the extent WLPL and AWPL receive any such proceeds, they must be promptly
paid to Albemarle Lithium), Albemarle Lithium must use all reasonable endeavours
to apply (or procure that the Related Body Corporate applies) the proceeds to,
as appropriate:

(i)
repair the damage or otherwise replace or reinstate the property;

(ii)
extinguish or reduce the relevant first party loss; or

(iii)
discharge the relevant liability,

(and to reimburse Albemarle Lithium to the extent it had met those costs and
liabilities) and to the extend not so applied, the remaining proceeds, less
Albemarle Lithium’s reasonable costs in pursuing the relevant claim, will be for
the benefit of WLPL and AWPL together in accordance with their respective rights
and interests and will, if received by Albemarle Lithium (or its Related Bodies
Corporate), be paid to WLPL (in proportion to the Kemerton Sale Interest) and
AWPL (in proportion to the Albemarle Kemerton Interest).
(c)
At Albemarle Lithium's cost, WLPL and AWPL shall co-operate fully with Albemarle
Lithium in respect of any claim under the Kemerton Insurances, including giving
all assistance requested by Albemarle Lithium (including the provision of
information and the execution of documents and the assignment of the benefit of
any such claim).

(d)
Without limiting clause 9.2(a), if Albemarle Lithium incurs costs in the Interim
Period in reinstating or replacing an item of Kemerton Incomplete Infrastructure
damaged or destroyed prior to the Completion Date, Albemarle Lithium may (at its
cost, including the amount of any deductible) make and pursue such insurance
claim in the name of Albemarle Lithium, the Seller and the Buyer (as applicable)
and Albemarle Lithium shall be entitled to benefit from the proceeds of any
insurance claim for those costs.

9.2
Provision of information relevant to future insurances

In the Interim Period, Albemarle Lithium must, within a reasonable time of a
request by WLPL, provide (or procure the provision of) the following to enable
WLPL to arrange insurance coverage from the Completion Date for the Kemerton
Sale Interest:
(a)
loss histories in respect of the Kemerton Sale Interest;

(b)
insurance notifications and claims histories (including, for the avoidance of
doubt, current claims) for Albemarle Lithium in connection with the Kemerton
Insurances which provide cover for liabilities; and

(c)
declarations of written complaints or written claims by third parties in respect
of Albemarle Lithium or the Kemerton Sale Interest

10.
Albemarle Group Warranties and limitations of Claims

10.1
Definition

For the purposes of this clause 10 a reference to “Claim” means a Claim for
breach of a Albemarle Group Warranty.
10.2
Giving of Albemarle Group Warranties

(a)
Albemarle Lithium:

(i)
warrants to WLPL that each of the Albemarle Group Warranties:




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 22





--------------------------------------------------------------------------------





(A)
is true, accurate and complete and not misleading as at the Execution Date; and

(B)
will be true, accurate and complete and not misleading as at the Completion
Date; and

(ii)
acknowledges that WLPL has entered into this agreement in reliance on the
Albemarle Group Warranties.

(b)
Each Albemarle Group Warranty must be construed independently and is not limited
by reference to another Albemarle Group Warranty.

(c)
The Albemarle Group Warranties survive Completion of this agreement.

10.3
Matters disclosed

(a)
The Albemarle Group Warranties are given subject to and are qualified by, and
the Liability of Albemarle Lithium in respect of any breach of any Albemarle
Group Warranty or for any Claim or Loss by WLPL in respect of an Albemarle Group
Warranty, will be reduced or extinguished (as the case may be) to the extent
that the facts, matter or circumstance giving rise to the breach:

(i)
arise in connection with the transactions contemplated or authorised by this
agreement or the Transaction Documents or the Kemerton Transaction Documents;

(ii)
have been fairly disclosed to WLPL in the information contained in the
Disclosure Material;

(iii)
are within the actual knowledge of WLPL Individuals;

(iv)
would have been disclosed to WLPL had WLPL conducted searches in respect of
AWPL, Albemarle Corporation or Albemarle Lithium (Identified Group) of records
open to public inspection maintained by:

(A)
ASIC and which are available as a current company extract, or as part of the
insolvency notices publication website only in respect of any member of the
Identified Group;

(B)
the Australian Financial Security Authority on the PPS Register only in respect
of any member of the Identified Group;

(C)
IP Australia only in respect of trade marks, patents and designs in respect of
any member of the Identified Group;

(D)
the Western Australian Land Information Authority (or Landgate); and

(E)
the High Court of Australia, the Federal Court of Australia, the Supreme Court
of Western Australia and the District Court of Western Australia only in respect
of any member of the Identified Group,

in each case, at the Cut-off Time.
(b)
To the extent any of the Albemarle Group Warranties are given in relation to
facts, matters or circumstances occurring prior to the commencement of the ALB
Ownership Period, such Albemarle Group Warranties are given subject to and are
qualified by Albemarle Lithium's awareness of the relevant matter as at the
Execution Date (on the basis that Albemarle Lithium's awareness of the relevant
matter is deemed to include such awareness as Albemarle Lithium would have had
if Albemarle Lithium had made reasonable enquiries in relation to the matter for
a person in the position of Albemarle Lithium as the owner or seller of the
Kemerton Sale Interest).

10.4
No liability

Albemarle Lithium is not liable to WLPL for any Claim or Loss under this
agreement:
(a)
to the extent that the Claim or Loss would not have arisen but for anything done
or not done after Completion by WLPL or a Related Body Corporate of WLPL or any
person acting, or purporting to act, on behalf of WLPL or a Related Body
Corporate of WLPL including any failure by WLPL or a Related Body Corporate of
WLPL after Completion to




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 23





--------------------------------------------------------------------------------





seek to mitigate its Loss, except to the extent the things done or not done were
required by law or a contractual obligation to a third party arising prior to
Completion to be done or not done, as the case may be;
(b)
to the extent that the Claim or the Loss would not have arisen but for:

(i)
the enactment or amendment of any legislation or regulations;

(ii)
a change in the judicial or administrative interpretation of the law; or

(iii)
a change in the practice or policy of any Government Agency,

after the Execution Date, including legislation, regulations, amendments,
interpretation, practice or policy that has a retrospective effect;
(c)
to the extent that WLPL recovers any amount in respect of the Claim or Loss or
from the circumstances out of which the Claim or Loss arises (net of costs of
the recovery) from any third party (including under any insurance policy);

(d)
to the extent that the Claim or Loss would not have arisen but for an act,
omission, transaction or arrangement carried out by Albemarle Lithium with the
express written approval of WLPL before Completion; or

(e)
except in relation to any Indemnity, if the Liability for that Claim or Loss is
a contingent liability, unless and until the Liability is an actual liability
and is due and payable.

10.5
Consequential Loss

Notwithstanding any other provision of this agreement and to the maximum extent
permitted by law, neither Albemarle Lithium or WLPL are liable for or with
respect to any Consequential Loss arising in connection with this agreement,
except:
(a)
in the case of fraud of Albemarle Lithium or WLPL; or

(b)
if the Defaulting Party does not Complete within the period specified in clause
2.5(c) and the Non-Defaulting party has elected to terminate this agreement in
accordance with clause 2.5(e).

10.6
Tax or other benefit

In calculating the Loss of WLPL in relation to a Claim under, in relation to or
arising out of this agreement, there must be taken into account:
(a)
any benefit received by WLPL or any of its Related Bodies Corporate (including
any Tax Relief obtained by WLPL or any of its Related Bodies Corporate and any
amount by which any Tax or Duty for which WLPL or any of its Related Bodies
Corporate is liable to be assessed or accountable is reduced or extinguished);
and

(b)
any Tax that would be payable in relation to the payment to be made by Albemarle
Lithium to WLPL in relation to the Loss under this agreement,

arising as a result of the subject matter of that Claim.
10.7
Disclaimer

WLPL acknowledges that, in considering whether or not to enter into this
agreement and to purchase the Kemerton Sale Interest, it did so on the basis
that all the information it received from or on behalf of Albemarle Lithium
concerning the Kemerton Sale Interest (including without limitation the
Disclosure Material) expressly excluded any reliance on information given to
WLPL or statements or representations of Albemarle Lithium (whether verbal or
written), other than the Albemarle Group Warranties. WLPL acknowledges that:
(a)
in entering into this agreement and proceeding to Completion, it did not rely
and is not relying on any statement, representation, warranty, forecast, opinion
or statement of belief made by or on behalf of Albemarle Lithium or its
Representatives, other than the Albemarle Group Warranties;

(b)
it has had the opportunity to review the materials in the Disclosure Material;




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 24





--------------------------------------------------------------------------------





(c)
it understands the risks and uncertainties of the mining and lithium industries
and the general economic, regulatory and other risks that impact on or could
impact on the Kemerton Sale Interest, and its results, operations, financial
position and prospects;

(d)
any estimates, budgets or forecasts made, or opinion expressed, in relation to
the prospects of the Kemerton Sale Interest (whether written or oral) were made
or expressed to and accepted by WLPL, and this agreement is entered into, on the
basis and condition that, except as provided for in the Albemarle Group
Warranties:

(i)
neither Albemarle Lithium nor its Representatives have made nor makes any
representation or warranty as to the accuracy or completeness of such estimate,
budget, forecast or expression of opinion or that any such estimate, budget,
forecast or expression of opinion will be achieved; and

(ii)
neither Albemarle Lithium nor its Representatives will be liable to WLPL or its
Representatives in the event that, for whatever reason, such estimate, budget,
forecast or expression of opinion is or becomes inaccurate, incomplete or
misleading in any respect; and

(e)
neither Albemarle Lithium nor its Officers, agents, employees or advisers has
made or makes any representation or warranty as to the accuracy or completeness
of the disclosures regarding the Kemerton Sale Interest (including, the
information, forecasts and statements of intent contained in the Disclosure
Material), other than as contained in the Albemarle Group Warranties.

10.8
Exclusion of warranties and statutory actions

WLPL agrees that:
(a)
any Claim by WLPL must be based solely on and limited to express provisions of
this agreement and, to the maximum extent permitted by law, all terms and
conditions that may be implied by law or under statute in any jurisdiction and
which are not expressly set out in this agreement are excluded (and to the
extent that any terms and conditions of this type cannot be excluded then WLPL
irrevocably waives all rights and remedies that it may have in relation to, and
releases Albemarle Lithium from, any terms and conditions of this type); and

(b)
to the maximum extent permitted by law, WLPL will not make and waives any right
it may have to make any Claim against Albemarle Lithium under the Australian
Consumer Law (including sections 4, 18 and 29 of the Australian Consumer Law),
the Corporations Act (including section 1041H of that Act), the Australian
Securities and Investments Commission Act 2001 (Cth) or the corresponding
provision of any other federal, state or territory legislation, or a similar
provision under any applicable law, for any act or omission concerning the
transactions contemplated by this agreement or for any statement or
representation concerning any of those things.

10.9
Notice and time limits on Claims

(a)
WLPL must notify Albemarle Lithium in writing of any Claim it has against
Albemarle Lithium under this agreement (including any breach of any Albemarle
Group Warranty), setting out reasonable details of the facts, matters or
circumstances giving rise to the Claim and the nature of the Claim as soon as
practicable after it becomes aware of it.

(b)
WLPL may not make, and Albemarle Lithium is not liable for, any Claim for a
breach of a Albemarle Group Warranty unless full details of the Claim have been
notified to Albemarle Lithium within 15 months after the Completion Date. For
the purposes of this clause, WLPL may give details of a Claim even if that Claim
is contingent, or if WLPL is temporarily prevented from making a Claim under
another clause of this agreement.

(c)
A Claim will not be enforceable against Albemarle Lithium and is to be taken for
all purposes to have been withdrawn unless legal proceedings in connection with
the Claim are commenced within 12 months after written notice of the Claim is
served on WLPL in accordance with clause 10.9.




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 25





--------------------------------------------------------------------------------





10.10
Minimum amount of Claims

Albemarle Lithium is not liable for any Claim unless:
(a)
the amount finally agreed or determined to be payable in respect of that Claim
or a series of related Claims exceeds US$1,000,000 (each such Claim, a Permitted
Claim); and

(b)
the aggregate amount of all such Permitted Claims against Albemarle Lithium
exceeds US$5,000,000,

in which event Albemarle Lithium is liable for the full amount of the Permitted
Claims, and not just the amount in excess of US$1,000,000 or US$5,000,000 (as
applicable).
10.11
Maximum liability

(a)
Subject to clause 10.11(b), Albemarle Lithium's total Liability for Loss (in
aggregate) arising in respect of all Claims under or in connection with this
agreement is limited in aggregate to the amount of US$240 million.

(b)
Albemarle Lithium's total Liability for Loss or damage arising in respect of a
breach of an Albemarle Group Warranty in items 1, 8(a), 8(b) and 8(c) of
Schedule 2 is limited in aggregate to US$480 million.

10.12
No double recovery

WLPL is not entitled to recover Loss or obtain payment, reimbursement,
restitution or Indemnity more than once in respect of any one Liability or Loss.
10.13
Disclosure regarding Third Party Claims

(a)
WLPL must notify Albemarle Lithium if:

(i)
a Third Party Claim is made against WLPL; or

(ii)
WLPL becomes aware of any events, matters or circumstances (including any
potential threatened Third Party Claim) against WLPL that may give rise to a
Claim against Albemarle Lithium.

(b)
WLPL must include in a notice under clause 10.13(a) all relevant details
(including the amount) then known to WLPL of:

(i)
the Third Party Claim; and

(ii)
the events, matters or circumstances giving rise or which may give rise to the
Claim (as appropriate).

(c)
WLPL must also include in a notice given under clause 10.13(a) an extract of:

(i)
any part of a Demand that identifies the Liability or amount to which the Claim
relates or other evidence of the amount of the Demand to which the Claim
relates; and

(ii)
if available or relevant, any corresponding part of any adjustment sheet or
other explanatory material issued by a Government Agency that specifies the
basis for the Demand to which the Claim relates or other evidence of that basis.

(d)
WLPL must provide a copy of any document referred to in clause 10.13(c) to
Albemarle Lithium as soon as practicable and, in any event, within 10 Business
Days after the receipt of that document by WLPL.

(e)
WLPL must also, on an ongoing basis, keep Albemarle Lithium informed of all
developments in relation to the Claim notified under clause 10.13(a).

10.14
Conduct in respect of Third Party Claims

(a)
Subject to Albemarle Lithium first accepting liability for and agreeing to
indemnify WLPL without limit in relation to a Third Party Claim, WLPL will not:

(i)
accept, compromise or pay;

(ii)
agree to arbitrate, compromise or settle; or




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 26





--------------------------------------------------------------------------------





(iii)
make any admission or take any action in relation to,

a Third Party Claim without Albemarle Lithium's prior written approval (which
must not be unreasonably withheld or delayed).
(b)
Following receipt of a notice in respect of a Claim which arises from or
involves a Third Party Claim, Albemarle Lithium may, by written notice to WLPL,
assume the conduct of the defence of the Third Party Claim.

(c)
If Albemarle Lithium advises WLPL that Albemarle Lithium AWPL wishes to assume
the conduct of the defence of the Third Party Claim:

(i)
provided that Albemarle Lithium provides WLPL with an Indemnity against all
Liabilities which WLPL shall incur or which may result from the Third Party
Claim, WLPL must take all action reasonably requested by Albemarle Lithium to
avoid, contest, compromise or defend the Third Party Claim; and

(ii)
in conducting any proceedings or actions in respect of that Third Party Claim,
Albemarle Lithium must:

(A)
act in good faith;

(B)
liaise with WLPL in relation to the defence of the Third Party Claim; and

(C)
provide WLPL with reasonable access to a copy of any notice, correspondence or
other document relating to the Third Party Claim.

(d)
If Albemarle Lithium advises WLPL that Albemarle Lithium does not wish to assume
the conduct of the defence of the Third Party Claim, then WLPL must:

(i)
act in good faith;

(ii)
liaise with Albemarle Lithium in relation to the defence of the Third Party
Claim; and

(iii)
provide Albemarle Lithium with reasonable access to a copy of any notice,
correspondence or other document relating to the Third Party Claim.

10.15
Recovery

Where WLPL is or may be entitled to recover from some other person any sum in
respect of any matter or event which could give rise to a Claim, WLPL must
co-operate with Albemarle Lithium and:
(a)
use all reasonable endeavours to recover that sum before making the Claim;

(b)
keep Albemarle Lithium at all times fully and promptly informed of the conduct
of such recovery; and

(c)
reduce the amount of the Claim to the extent that sums are recovered.

If the recovery is delayed until after the Claim has been paid by Albemarle
Lithium to WLPL, the recovered sum will be paid to Albemarle Lithium to the
extent that the Claim would have been reduced under this clause 10.15 had the
recovery occurred prior to the payment of the Claim by Albemarle Lithium and
less the costs (including reasonable legal costs and disbursements of WLPL's
lawyers) incurred by WLPL in relation to the Claim.
10.16
Insured Claim or loss

Albemarle Lithium will not be liable for any claim under or in relation to or
arising out of this agreement including a breach of any Albemarle Group Warranty
to the extent WLPL has the right to claim under any insurance policy held by
WLPL to cover that claim, unless and until that claim has been denied in whole
or partly by the relevant insurer, or if the claim is allowed by the relevant
insurer, to the extent the claim is paid by the insurer.
10.17
Duty to mitigate

Each party is under a duty to act reasonably to mitigate its Loss in relation to
any Claim and Albemarle Lithium's Liability in respect of any breach of any
Albemarle Group Warranty or in



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 27





--------------------------------------------------------------------------------





respect of an Indemnity will be reduced or extinguished (as the case may be) to
the extent that WLPL has failed to so act.
10.18
Independent limitations

Each qualification and limitation in this clause 10 is to be construed
independently of the others and is not limited by any other qualification or
limitation.
10.19
Damages only remedy

If any of the Albemarle Group Warranties are incorrect, untrue or misleading,
WLPL's only remedy is in damages and WLPL may not rescind, terminate or revoke
the agreement.
10.20
No knowledge of breach

WLPL:
(a)
has not already formulated an intention to make a Albemarle Group Warranty
Claim; and

(b)
does not presently have actual knowledge (except as disclosed in the Disclosure
Material) of any circumstances which it believes may entitle it to make a Claim
in respect of a Albemarle Group Warranty.

11.
WLPL Warranties

11.1
WLPL Warranties

WLPL represents and warrants to Albemarle Lithium that each of the following
statements is true, accurate and complete and not misleading, as at the
Execution Date and will be true, accurate and complete and not misleading as at
the Completion Date:
(a)
it is duly incorporated and validly exists under the law of its place of
incorporation;

(b)
the execution and delivery of this agreement has been properly authorised by all
necessary corporate action of WLPL;

(c)
it has full corporate power and lawful authority to execute and deliver this
agreement and to consummate and perform or cause to be performed its obligations
under this agreement;

(d)
this agreement constitutes a legal, valid and binding obligation of WLPL
enforceable in accordance with its terms;

(e)
the execution, delivery and performance by WLPL of this agreement does not or
will not (with or without the lapse of time, the giving of notice or both)
contravene, conflict with or result in a breach of or default under:

(i)
any provision of the constitution of WLPL;

(ii)
any material term or provision of any security arrangement (including any
Security Interest), undertaking, agreement or agreement to which it is bound;

(iii)
any writ, order or injunction, judgement, or law to which it is a party or is
subject or by which it is bound;

(f)
no Insolvency Event has occurred in relation to WLPL; and

(g)
so far as it is aware, there are no facts, matters or circumstances which give
any person the right to apply to liquidate or wind up WLPL.

11.2
Reliance

WLPL acknowledges that Albemarle Lithium has entered into this agreement in
reliance on the WLPL Warranties.
11.3
Independent WLPL Warranties

Each WLPL Warranty must be construed independently and is not limited by
reference to another WLPL Warranty.



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 28





--------------------------------------------------------------------------------





11.4
Survival

The WLPL Warranties survive Completion of this agreement.
12.
MRL Warranties

12.1
MRL Warranties

MRL represents and warrants to Albemarle Lithium that each of the following
statements is true, accurate and complete and not misleading, as at the
Execution Date and will be true, accurate and complete and not misleading as at
the Completion Date:
(a)
it is duly incorporated and validly exists under the law of its place of
incorporation;

(b)
the execution and delivery of this agreement has been properly authorised by all
necessary corporate action of MRL;

(c)
it has full corporate power and lawful authority to execute and deliver this
agreement and to consummate and perform or cause to be performed its obligations
under this agreement;

(d)
this agreement constitutes a legal, valid and binding obligation of MRL
enforceable in accordance with its terms;

(e)
the execution, delivery and performance by MRL of this agreement does not or
will not (with or without the lapse of time, the giving of notice or both)
contravene, conflict with or result in a breach of or default under:

(i)
any provision of the constitution of MRL;

(ii)
any material term or provision of any security arrangement (including any
Security Interest), undertaking, agreement or agreement to which it is bound;

(iii)
any writ, order or injunction, judgement, or law to which it is a party or is
subject or by which it is bound;

(f)
no Insolvency Event has occurred in relation to MRL; and

(g)
so far as it is aware, there are no facts, matters or circumstances which give
any person the right to apply to liquidate or wind up MRL.

12.2
Reliance

MRL acknowledges that Albemarle Lithium has entered into this agreement in
reliance on the MRL Warranties.
12.3
Independent MRL Warranties

Each MRL Warranty must be construed independently and is not limited by
reference to another MRL Warranty.
12.4
Survival

The MRL Warranties survive Completion of this agreement.
12.5
Indemnity

MRL indemnifies Albemarle Lithium against any Loss which Albemarle Lithium may
incur to the extent caused by any breach of the MRL Warranties.
13.
Albemarle Corporation Warranties

13.1
Albemarle Corporation Warranties

Albemarle Corporation represents and warrants to WLPL that each of the following
statements is true, accurate and complete and not misleading, as at the
Execution Date and will be true, accurate and complete and not misleading as at
the Completion Date:



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 29





--------------------------------------------------------------------------------





(a)
it is duly incorporated and validly exists under the law of its place of
incorporation;

(b)
the execution and delivery of this agreement has been properly authorised by all
necessary corporate action of Albemarle Corporation;

(c)
it has full corporate power and lawful authority to execute and deliver this
agreement and to consummate and perform or cause to be performed its obligations
under this agreement;

(d)
this agreement constitutes a legal, valid and binding obligation of Albemarle
Corporation enforceable in accordance with its terms;

(e)
the execution, delivery and performance by Albemarle Corporation of this
agreement does not or will not (with or without the lapse of time, the giving of
notice or both) contravene, conflict with or result in a breach of or default
under:

(i)
any provision of the constitution of Albemarle Corporation;

(ii)
any material term or provision of any security arrangement (including any
Security Interest), undertaking, agreement or agreement to which it is bound;

(iii)
any writ, order or injunction, judgement, or law to which it is a party or is
subject or by which it is bound;

(f)
no Insolvency Event has occurred in relation to Albemarle Corporation; and

(g)
so far as it is aware, there are no facts, matters or circumstances which give
any person the right to apply to liquidate or wind up Albemarle Corporation.

13.2
Reliance

Albemarle Corporation acknowledges that WLPL has entered into this agreement in
reliance on the Albemarle Corporation Warranties.
13.3
Independent Albemarle Corporation Warranties

Each Albemarle Corporation Warranty must be construed independently and is not
limited by reference to another Albemarle Corporation Warranty.
13.4
Survival

The Albemarle Corporation Warranties survive Completion of this agreement.
13.5
Indemnity

Albemarle Corporation indemnifies WLPL against any Loss which WLPL may incur to
the extent caused by any breach of the Albemarle Corporation Warranties.
14.
Confidentiality

14.1
Confidentiality obligation

Each party (Information Recipient):
(a)
may use Confidential Information of a Disclosing Party only for the purposes of
this agreement and the transactions contemplated by this agreement; and

(b)
must keep confidential all Confidential Information of each Disclosing Party
except for disclosures permitted under clause 14.2.

14.2
Exceptions

Clause 14.1 does not apply to an Information Recipient to the extent that the
relevant disclosure or use:
(a)
has the prior written consent of the Disclosing Party;

(b)
is a media announcement in the form agreed between Albemarle Lithium and WLPL in
accordance with clause 14.4;




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 30





--------------------------------------------------------------------------------





(c)
is to its Officers, employees, professional advisers, consultants, financiers
and Related Bodies Corporate to whom (and to the extent to which) it is
necessary to disclose the information in order to properly perform its
obligations under this agreement;

(d)
is necessary to enforce its rights or to defend any Claim or Action under this
agreement or for use in legal proceedings regarding this agreement or the
transaction contemplated by this agreement;

(e)
is necessary to obtain any consent or approval contemplated by this agreement;
or

(f)
is necessary to comply with any applicable law, legal process, any order or rule
of any Government Agency, the rules of a recognised stock exchange or in a
prospectus or other document with statutory content requirements prepared for a
transaction involving a party, after first consulting with the other party to
the extent practicable having regard to those obligations about the form and
content of the disclosure,

and provided that, before disclosure:
(g)
in the case of the Information Recipient's (and their Related Body Corporate's)
Officers and employees, those persons have been directed by the Information
Recipient to keep confidential all Confidential Information of the Disclosing
Party; and

(h)
in the case of other persons (except those disclosures under clauses 14.2(b),
14.2(d), 14.2(e) and 14.2(f)), those persons have agreed in writing with the
Information Recipient to comply with substantially the same obligations in
respect of Confidential Information of the Disclosing Party as those imposed on
the Information Recipient under this agreement,

(each a Direction).
14.3
Information Recipient's obligations

An Information Recipient must:
(a)
ensure that each person to whom it discloses Confidential Information of a
Disclosing Party under clause 14.2 complies with its Direction; and

(b)
notify the Disclosing Party of, and take all reasonable steps to prevent or
stop, any suspected or actual breach of a Direction.

14.4
Media announcement

(a)
No party may, before or after Completion, make or send a public announcement,
communication or circular concerning this agreement or the transactions referred
to in this agreement unless it has first obtained the written consent of the
other party, which consent is not to be unreasonably withheld or delayed.

(b)
Clause 14.4(a) does not apply to a public announcement, communication or
circular required by law or the requirements of a regulatory body (including the
ASX and any other relevant stock exchange), if the party required to make or
send it has, if practicable, first consulted and taken into account the
reasonable requirements of the other parties, provided that the party must only
disclose such information necessary to comply with the requirements of law or
the applicable regulatory body.

15.
WLPL Guarantee and indemnity

15.1
Consideration

MRL acknowledges that Albemarle Lithium is acting in reliance on MRL incurring
obligations and giving rights under this WLPL Guarantee.
15.2
WLPL Guarantee

(a)
MRL unconditionally and irrevocably guarantees to Albemarle Lithium the due and
punctual performance by WLPL of all its obligations under this agreement,
including each obligation to pay money (the WLPL Guaranteed Obligations).




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 31





--------------------------------------------------------------------------------





(b)
If WLPL fails to perform the WLPL Guaranteed Obligations in full and on time,
MRL agrees to comply with the WLPL Guaranteed Obligations on demand from
Albemarle Lithium. A demand may be made whether or not Albemarle Lithium has
made demand on WLPL.

15.3
Indemnity

(a)
MRL:

(i)
unconditionally and irrevocably indemnifies Albemarle Lithium against any Loss
or Claim which may be incurred or sustained by Albemarle Lithium arising from or
in relation to any default or delay by WLPL in the due and punctual performance
of any of the WLPL Guaranteed Obligations, including any Loss or Claim incurred
or sustained by Albemarle Lithium arising from or in relation to the enforcement
of this WLPL Guarantee; and

(ii)
agrees to pay amounts due under this clause 15.3 on demand from Albemarle
Lithium.

(b)
Albemarle Lithium need not incur expense or make payment before enforcing this
right of indemnity.

15.4
Extent of WLPL Guarantee and indemnity

(a)
MRL will be responsible to Albemarle Lithium in respect of the WLPL Guaranteed
Obligations in the same manner as if MRL was WLPL under this agreement.

(b)
The rights given to Albemarle Lithium pursuant to this WLPL Guarantee, and MRL’s
liability under it, are not affected by any act, omission or other thing which
might otherwise affect it in law or in equity including one or more of the
following:

(i)
an Insolvency Event affecting a person or the death of a person;

(ii)
a change in the constitution, membership, or partnership of a person;

(iii)
the partial performance of WLPL Guaranteed Obligations;

(iv)
the WLPL Guaranteed Obligations not being enforceable at any time against any
person other than MRL;

(v)
Albemarle Lithium granting any time or other indulgence or concession to,
compounding or compromising with, or wholly or partially releasing WLPL or MRL
of an obligation;

(vi)
any novation of a right of Albemarle Lithium;

(vii)
acquiescence, delay, acts, omissions or mistakes on the part of Albemarle
Lithium; or

(viii)
the occurrence of any other thing which might otherwise release, discharge or
affect the obligations of MRL under this agreement, except to the extent that
that thing also releases, discharges or affects the obligations of WLPL to
Albemarle Lithium.

15.5
Payments

MRL agrees to make payments under this clause 15:
(a)
in full without set-off or counterclaim, and without any deduction in respect of
Taxes unless prohibited by law; and

(b)
in the currency in which the payment is due, and otherwise in Australian
dollars, in Immediately Available Funds.

15.6
Continuing guarantee and indemnity

This clause 15:
(a)
extends to cover this agreement as amended, varied or replaced, whether with or
without the consent of MRL;




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 32





--------------------------------------------------------------------------------





(b)
is a principal obligation and is not to be treated as ancillary or collateral to
another right or obligation;

(c)
is independent of and not in substitution for or affected by any other security
interest or guarantee or other document or agreement which Albemarle Lithium may
hold concerning the WLPL Guaranteed Obligations; and

(d)
is a continuing guarantee and indemnity despite any intervening payment,
settlement or other thing and extends to all of WLPL’s obligations arising from
or in relation to this agreement and, despite Completion, remains in full force
and effect for so long as WLPL has any liability or obligation to Albemarle
Lithium under this agreement and until all of those liabilities or obligations
have been fully discharged.

15.7
Enforcement against MRL

MRL waives any right it has of first requiring Albemarle Lithium to commence
proceedings or enforce any other right against WLPL or any other person before
claiming from MRL under this WLPL Guarantee.
15.8
Limitation

In no event will MRL's Liability under this agreement exceed the amount that
would have been recoverable from WLPL in respect of the same subject matter.
16.
Albemarle Guarantee and indemnity

16.1
Consideration

Albemarle Corporation acknowledges that WLPL is acting in reliance on Albemarle
Corporation incurring obligations and giving rights under this Albemarle
Guarantee.
16.2
Albemarle Guarantee

(a)
Albemarle Corporation unconditionally and irrevocably guarantees to WLPL the due
and punctual performance by Albemarle Lithium of all its obligations under this
agreement, including each obligation to pay money (the Albemarle Guaranteed
Obligations).

(b)
If Albemarle Lithium fails to perform the Albemarle Guaranteed Obligations in
full and on time, Albemarle Corporation agrees to comply with the Albemarle
Guaranteed Obligations on demand from WLPL. A demand may be made whether or not
WLPL has made demand on Albemarle Lithium.

16.3
Indemnity

(a)
Albemarle Corporation:

(i)
unconditionally and irrevocably indemnifies WLPL against any Loss or Claim which
may be incurred or sustained by WLPL arising from or in relation to any default
or delay by Albemarle Lithium in the due and punctual performance of any of the
Albemarle Guaranteed Obligations, including any Loss or Claim incurred or
sustained by WLPL arising from or in relation to the enforcement of this
Albemarle Guarantee; and

(ii)
agrees to pay amounts due under this clause 16.3 on demand from WLPL.

(b)
WLPL need not incur expense or make payment before enforcing this right of
indemnity.

16.4
Extent of Albemarle Guarantee and indemnity

(a)
Albemarle Corporation will be responsible to WLPL in respect of the Albemarle
Guaranteed Obligations in the same manner as if Albemarle Corporation was
Albemarle Lithium under this agreement.

(b)
The rights given to WLPL pursuant to this Albemarle Guarantee, and Albemarle
Corporation’s liability under it, are not affected by any act, omission or other
thing which might otherwise affect it in law or in equity including one or more
of the following:




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 33





--------------------------------------------------------------------------------





(i)
an Insolvency Event affecting a person or the death of a person;

(ii)
a change in the constitution, membership, or partnership of a person;

(iii)
the partial performance of the Albemarle Guaranteed Obligations;

(iv)
the Albemarle Guaranteed Obligations not being enforceable at any time against
any person other than Albemarle Corporation;

(v)
WLPL granting any time or other indulgence or concession to, compounding or
compromising with, or wholly or partially releasing Albemarle Lithium or
Albemarle Corporation of an obligation;

(vi)
any novation of a right of WLPL;

(vii)
acquiescence, delay, acts, omissions or mistakes on the part of WLPL; or

(viii)
the occurrence of any other thing which might otherwise release, discharge or
affect the obligations of Albemarle Corporation under this agreement, except to
the extent that that thing also releases, discharges or affects the obligations
of Albemarle Lithium to WLPL.

16.5
Payments

Albemarle Corporation agrees to make payments under this clause 16:
(a)
in full without set-off or counterclaim, and without any deduction in respect of
Taxes unless prohibited by law; and

(b)
in the currency in which the payment is due, and otherwise in Australian
dollars, in Immediately Available Funds.

16.6
Continuing guarantee and indemnity

This clause 16:
(a)
extends to cover this agreement as amended, varied or replaced, whether with or
without the consent of Albemarle Corporation;

(b)
is a principal obligation and is not to be treated as ancillary or collateral to
another right or obligation;

(c)
is independent of and not in substitution for or affected by any other security
interest or guarantee or other document or agreement which WLPL may hold
concerning the Albemarle Guaranteed Obligations; and

(d)
is a continuing guarantee and indemnity despite any intervening payment,
settlement or other thing and extends to all of Albemarle Lithium's obligations
arising from or in relation to this agreement and, despite Completion, remains
in full force and effect for so long as Albemarle Lithium has any liability or
obligation to WLPL under this agreement and until all of those liabilities or
obligations have been fully discharged.

16.7
Enforcement against Albemarle Corporation

Albemarle Corporation waives any right it has of first requiring WLPL to
commence proceedings or enforce any other right against Albemarle Lithium or any
other person before claiming from Albemarle Corporation under this Albemarle
Guarantee.
16.8
Limitation

In no event will Albemarle Corporation's Liability under this agreement exceed
the amount that would have been recoverable from Albemarle Lithium in respect of
the same subject matter.
17.
Dispute resolution

17.1
Dispute Notice

(a)
If a Dispute arises then either party may give to the other party a Dispute
Notice.




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 34





--------------------------------------------------------------------------------





(b)
Within 14 days after service of a Dispute Notice, the parties’ Representatives
must meet at least once and confer in good faith to attempt to resolve the
Dispute.

(c)
If the parties' Representatives cannot resolve the Dispute, then each party
shall within 21 days after service of a Dispute Notice refer the Dispute to
their respective Chief Executive Officers to settle the Dispute. The Chief
Executive Officers must meet within 14 days of the Dispute being referred to
them (or such longer period agreed in writing) and confer in good faith until
such time that they resolve the Dispute.

(d)
If the Chief Executive Officers have met but not resolved the Dispute, or
otherwise fail to meet, within 2 months from the date the Dispute was referred
to them (or such longer period agreed in writing) either party may commence
legal proceedings.

17.2
Continuance of Contract

(a)
Compliance with this clause 17 is a condition precedent to a party being
entitled to commence legal proceedings in any court in respect of a Dispute
except for proceedings seeking urgent injunctive relief.

(b)
Prior to the resolution of a Dispute, the parties must continue to perform their
respective obligations in this agreement insofar as those obligations are not
the subject matter of the Dispute.

18.
Duty, costs and expenses

18.1
Duty

All Duty which may be payable on or in connection with this agreement and any
instrument executed under or in connection with or any transaction evidenced by
this agreement is payable by Albemarle Lithium.
18.2
Costs and expenses

Subject to clause 18.1, each party must pay its own costs and expenses of
negotiating, preparing, signing, delivering and registering this agreement and
any other agreement or document entered into or signed under this agreement
(including each novation or assignment agreement or agreement).
18.3
Costs of performance

A party must bear the costs and expenses of performing its obligations under
this agreement, unless otherwise provided in this agreement.
19.
GST

19.1
Interpretation

In this clause 19:
(a)
a reference to a GST liability or Input Tax Credit of a party includes a GST
liability or Input Tax Credit of the Representative Member of any GST Group of
which that party is a Member; and

(b)
any part of a supply that is treated as a separate supply for GST purposes
(including attributing GST payable to tax periods) will be treated as a separate
supply for the purposes of this clause 19.

19.2
GST Gross Up of Taxable Supplies

(a)
Any consideration or amount payable under this agreement, including any
non-monetary consideration (as reduced in accordance with clause 19.2(e) if
required) (Consideration) is exclusive of GST.




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 35





--------------------------------------------------------------------------------





(b)
If GST is or becomes payable on a Supply made by a party (Supplier) under or in
connection with this agreement, an additional amount (Additional Amount) is
payable by the party providing the Consideration for the Supply (Recipient)
equal to the amount of GST payable on that Supply as calculated by the Supplier
in accordance with the GST Law.

(c)
Subject to clause 19.2(f)(iii), the Additional Amount payable under clause
19.2(b) is payable without set off, demand or deduction at the same time and in
the same manner as the Consideration for the Supply, and the Supplier must
provide the Recipient with a Tax Invoice as a pre-condition to payment of the
Additional Amount.

(d)
If for any reason (including, without limitation, the occurrence of an
Adjustment Event) the Additional Amount paid under this agreement (taking into
account any Decreasing or Increasing Adjustments in relation to the Supply)
varies from the Supplier's actual GST liablity on that Supply:

(i)
the Supplier must provide a refund or credit to the Recipient, or the Recipient
must pay a further amount to the Supplier, as appropriate;

(ii)
the refund, credit or further amount (as the case may be) will be calculated by
the Supplier in accordance with the GST Law; and

(iii)
the Supplier must issue to the Recipient an Adjustment Note within 10 Business
Days of becoming aware of any Adjustment Event. Any refund or credit must
accompany such notification or the Recipient must pay any further amount within
7 days after receiving such notification, as appropriate.

(e)
Despite any other provision in this agreement:

(i)
if an amount payable under or in connection with this agreement (whether by way
of reimbursement, indemnity or otherwise) is calculated by reference to an
amount incurred by a party, whether by way of cost, expense, outlay,
disbursement or otherwise (Amount Incurred), the amount payable must be reduced
by the amount of any Input Tax Credit to which that party is entitled in respect
of that Amount Incurred; and

(ii)
no Additional Amount is payable under clause 19.2(b) in respect of a Supply made
under or in connection with this agreement to which section 84-5 of the GST Act
applies.

(f)
The parties acknowledge and agree that:

(i)
the Supply of the Kemerton Sale Interest by Albemarle Lithium to WLPL and the
undertakings by AWPL to WLPL in respect of the Kemerton Incomplete
Infrastructure in accordance with clause 2 of Schedule 15 of the Wodgina ASSSA
will be Taxable Supplies for the purposes of the GST Law;

(ii)
on Completion:

(A)
Albemarle Lithium will issue a Tax Invoice to WLPL for the supply of the
Kemerton Sale Interest; and

(B)
AWPL will issue, or will procure that Albemarle Lithium issues, a Tax Invoice
for the supply of the Kemerton Incomplete Infrastructure in accordance with
clause 2 of Schedule 15 of the Wodgina ASSSA; and

(iii)
the Additional Amount payable in respect of the Supplies noted in clause
19.2(f)(ii) must be paid by the Recipient to the Supplier no later than the 19th
day of the month following the end of the Tax Period in which the Supplier
issues a Tax Invoice to the Recipient for each of those Supplies.

20.
Foreign resident capital gains withholding

20.1
Application of foreign resident capital gains withholding

Clauses 20.3 to 20.6 do not apply if:



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 36





--------------------------------------------------------------------------------





(a)
the sale of the Kemerton Sale Interest is a transaction that is excluded under
section 14-215(1); or

(b)
Albemarle Lithium gives to WLPL a Clearance Certificate for a period covering
the Completion Date on or before the date that is 5 Business Days before
Completion.

20.2
Clearance Certificate given by Albemarle Lithium

If clause 20.1(b) applies, WLPL acknowledges and agrees that:
(a)
WLPL is not required to pay a Withholding Amount; and

(b)
WLPL may not withhold a Withholding Amount from the Kemerton Consideration
payable on Completion to Albemarle Lithium.

20.3
WLPL entitled to withhold

If WLPL is required to pay an amount to the Commissioner under section 14-200,
WLPL is entitled to withhold from the Kemerton Consideration payable on
Completion an amount equal to the Withholding Amount.
20.4
WLPL's obligation to pay Withholding Amount to the Commissioner

At Completion, WLPL must either:
(a)
give to Albemarle Lithium a copy of a receipt showing that the Withholding
Amount has been paid to the Commissioner before Completion; or

(b)
produce a cheque, drawn on a Bank, payable to the Commissioner for an amount
equal to the Withholding Amount.

20.5
Payment of the Withholding Amount after Completion

If clause 20.4(b) applies, WLPL must:
(a)
pay the Withholding Amount to the Commissioner, by mailing or delivering the
cheque to the Commissioner, before the end of the first Business Day after
Completion; and

(b)
provide to Albemarle Lithium within 2 Business Days after Completion, evidence
showing that the Withholding Amount has been paid to the Commissioner.

20.6
Discharge of liability

On the payment of the Withholding Amount to the Commissioner, WLPL is discharged
from all liability to pay the Withholding Amount to Albemarle Lithium.
20.7
Definitions and interpretation

For the purposes of this clause 19.2:
(a)
all section references are to those provisions of Schedule 1 to the Taxation
Administration Act 1953 (Cth);

(b)
Clearance Certificate means a certificate issued by the Commissioner under
section 14-220 that applies to Albemarle Lithium and is for a period covering
the time that the transaction is entered into;

(c)
Commissioner means the Commissioner of Taxation of Australia; and

(d)
Withholding Amount means an amount that WLPL is required to pay to the
Commissioner, determined in accordance with section 14-200(3).

21.
PPS Act registration

21.1
Protecting interests

(a)
The parties agree to do all things as may be reasonably necessary including:

(i)
providing information and executing or ensuring the execution of documents; and




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 37





--------------------------------------------------------------------------------





(ii)
ensuring that relevant third parties do all things reasonably necessary,

to protect the interests of a party to this agreement as a result of the
application of the PPS Law to this agreement or the transactions the subject of
this agreement, including, without limitation to ensure that a PPS Security
Interest created under or in connection with this agreement is enforceable,
perfected in accordance with the PPS Law and otherwise effective.
(b)
A grantor of a PPS Security Interest under or in connection with this agreement
consents to the registration of the PPS Security Interest on any relevant
register and any notification made or given in respect of that PPS Security
Interest.

21.2
Notices

A party need not give any notice under the PPS Law (including notice of a
verification statement) to the other party unless the notice is required by the
PPS Law and cannot be excluded.
22.
Notices

22.1
General

A notice, demand, certification, process or other communication relating to this
agreement must be in writing in English and may be given by an agent of the
sender.
22.2
How to give a communication

In addition to any other lawful means, a communication may be given by being:
(a)
personally delivered;

(b)
left at the party’s current delivery address for notices;

(c)
sent to the party’s current postal address for notices by pre-paid ordinary mail
or, if the address is outside Australia, by pre-paid airmail;

(d)
sent by email to the party’s current email address for notices; or

(e)
sent by such other form of communication as the parties may from time to time
agree.

22.3
Particulars for delivery

(a)
The particulars for delivery of notices are initially:

(i)
in the case of WLPL:

Delivery address:    1 Sleat Road
APPLECROSS, WA 6153
Postal address:    Locked Bag 3, Canning Bridge
APPLECROSS, WA 6153
Email:             cosec@mineralresources.com.au
Attention:        Company Secretary
(ii)
in the case of AWPL:

Delivery address:    4250 Congress Street, Suite 900, Charlotte, NC 28209
Postal address:    4250 Congress Street, Suite 900, Charlotte, NC 28209
Email:            legal_notices@albemarle.com
Attention:        General Counsel
(iii)
in the case of MRL:

Delivery address:    1 Sleat Road
APPLECROSS, WA 6153



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 38





--------------------------------------------------------------------------------





Postal address:    Locked Bag 3, Canning Bridge
APPLECROSS, WA 6153
Email:            cosec@mineralresources.com.au
Attention:        Company Secretary
(iv)
in the case of Albemarle Corporation:

Delivery address:    4250 Congress Street, Suite 900, Charlotte, NC 28209
Postal address:    4250 Congress Street, Suite 900, Charlotte, NC 28209
Email:            legal_notices@albemarle.com
Attention:        General Counsel
(v)
in the case of Albemarle Lithium:

Delivery address:    4250 Congress Street, Suite 900, Charlotte, NC 28209
Postal address:    4250 Congress Street, Suite 900, Charlotte, NC 28209
Email:            legal_notices@albemarle.com
Attention:        General Counsel
(b)
Each party may change its particulars for delivery of notices by notice to each
other party.

22.4
Communications by post

Subject to clause 22.7, a communication is given if posted:
(a)
within Australia to an Australian postal address, three (3) Business Days after
posting; or

(b)
outside of Australia to an Australian postal address or within Australia to an
address outside of Australia, ten (10) Business Days after posting.

22.5
Communications by email

(a)
Subject to clause 22.7, a communication is given if sent by email, upon the
earlier of:

(i)
the time the sender receives an automated message from the intended recipient’s
information system confirming delivery of the email;

(ii)
the time that the email is first opened or read by the intended recipient, or an
employee or Officer of the intended recipient; and

(iii)
four (4) hours after the time the email is sent (as recorded on the device from
which the sender sent the email) unless the sender receives, within that four
(4) hour period, an automated message that the email has not been delivered.

(b)
Despite anything to the contrary in this agreement, a notice given under clause
2.6 must not be given by email.

22.6
Process service

Any process or other document relating to litigation, administrative or arbitral
proceedings in relation to this agreement may be served by any method
contemplated by this clause 22 or in accordance with any applicable law.
22.7
After hours communications

If a communication is given:
(a)
after 5.00 pm in the place of receipt; or

(b)
on a day which is a Saturday, Sunday or bank or public holiday in the place of
receipt,

it is taken to have been given at 9.00am on the next day which is not a
Saturday, Sunday or bank or public holiday in that place.



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 39





--------------------------------------------------------------------------------





23.
General

23.1
Consents and approvals

Except as expressly provided in this agreement, a party may conditionally or
unconditionally in its absolute discretion give or withhold any consent or
approval under this agreement.
23.2
Entire agreement

(a)
Other than the Break Fee Letter, this agreement is the entire agreement between
the parties about its subject matter and replaces all previous agreements,
understandings, representations and warranties about that subject matter.

(b)
Each party represents and warrants that it has not relied on any representations
or warranties about the subject matter of this agreement except as expressly
provided in this agreement.

23.3
Further assurances

Except as expressly provided in this agreement, each party must, at its own
expense, do all things reasonably necessary to give full effect to this
agreement and the matters contemplated by it.
23.4
Rights cumulative

Except as expressly provided in this agreement, the rights of a party under this
agreement are cumulative and are in addition to any other rights of that party.
23.5
Survival and merger

(a)
No term of this agreement merges on completion of any transaction contemplated
by this agreement.

(b)
Clauses 14, 18, 19, 22 and 23 survive termination or expiry of this agreement
together with any other term which by its nature is intended to do so.

23.6
Variation

No variation of this agreement is effective unless made in writing and signed by
each party.
23.7
Waiver

(a)
No waiver of a right or remedy under this agreement is effective unless it is in
writing and signed by the party granting it. It is only effective in the
specific instance and for the specific purpose for which it is granted.

(b)
A single or partial exercise of a right or remedy under this agreement does not
prevent a further exercise of that or of any other right or remedy.

(c)
Failure to exercise or delay in exercising a right or remedy under this
agreement does not operate as a waiver or prevent further exercise of that or
any other right or remedy.

23.8
Governing law

(a)
This agreement is governed by the laws of Western Australia.

(b)
Each party irrevocably and unconditionally submits to the exclusive jurisdiction
of the courts of Western Australia including, for the avoidance of doubt, the
Federal Court of Australia sitting in Western Australia.

23.9
Counterparts

This agreement may be executed in any number of counterparts and all
counterparts taken together constitute one document.
23.10
Default interest

(a)
If a party fails to pay any amount payable under this agreement on the due date
for payment, that party must pay interest on the amount unpaid at the higher of:




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 40





--------------------------------------------------------------------------------





(i)
the Interest Rate; or

(ii)
the rate of interest per annum (if any) fixed or payable under any judgment or
other thing into which the liability to pay the amount becomes merged.

(b)
The interest payable under clause 23.10(a):

(i)
accrues from day to day from and including the due date for payment up to the
actual date of payment, before and, as an additional and independent obligation,
after any judgment or other thing into which the liability to pay the amount
becomes merged; and

(ii)
may be capitalised by the person to whom it is payable at monthly intervals.

(c)
The right to require payment of interest under this clause is without prejudice
to any other rights the non-defaulting party may have against the defaulting
party at law or in equity.

23.11
Interest payable on overdue amounts

If any party fails to pay the whole or part of any amount payable under this
agreement on or before the due date, such defaulting party must, on demand, pay
to the party entitled to receive payment interest on such unpaid amount at the
Interest Rate calculated on daily balances, and capitalised monthly, from (and
including) the due date for payment to (but excluding) the date of actual
payment.
23.12
Invalidity

(a)
If a provision of this agreement or a right or remedy of a party under this
agreement is invalid or unenforceable in a particular jurisdiction:

(i)
it is read down or severed in that jurisdiction only to the extent of the
invalidity or unenforceability; and

(ii)
it does not affect the validity or enforceability of that provision in another
jurisdiction or the remaining provisions in any jurisdiction.

(b)
This clause is not limited by any other provision of this agreement in relation
to severability, prohibition or enforceability.

23.13
Operation of indemnities

(a)
Each Indemnity contained in this agreement is an additional, separate and
independent obligation and no one Indemnity limits the generality of another
Indemnity.

(b)
Each Indemnity contained in this agreement survives Completion under this
agreement.

23.14
Payments

Except as expressly provided for in this agreement, a payment which is required
to be made under this agreement must be in cash or by bank cheque or in other
Immediately Available Funds and in Australian dollars.
23.15
Relationship

Except as expressly provided in this agreement:
(a)
nothing in this agreement is intended to constitute a relationship of
employment, trust, agency or partnership or any other fiduciary relationship
between the parties; and

(b)
no party has authority to bind any other party.

23.16
Assignment, novation and other dealings

(a)
Subject to clause 23.16(b), a party must not assign or novate this agreement or
otherwise deal with the benefit of it or a right under it, or purport to do so,
without the prior written consent of each other party which consent may be
withheld at the absolute discretion of the party from whom consent is sought.

(b)
Clause 23.16(a) does not apply to any benefit or right under a Kemerton
Transaction Document from Completion.




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 41





--------------------------------------------------------------------------------





23.17
Third party rights

Except as expressly provided in this agreement:
(a)
each person who executes this agreement does so solely in its own legal capacity
and not as agent or trustee for or a partner of any other person; and

(b)
only those persons who execute this agreement have a right or benefit under it.

 



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 42





--------------------------------------------------------------------------------





Schedule 1     – Dictionary
1.
Dictionary

In this agreement:
Albemarle Corporation Warranties means the representations and warranties set
out in clause 13.1.
Albemarle Kemerton ASA means the asset sale agreement dated on or about the
Execution Date between AWPL and Albemarle Lithium for the transfer of the
Albemarle Kemerton Interest from Albemarle Lithium to AWPL.
Albemarle Group means Albemarle Corporation and Albemarle Lithium.
Albemarle Group Warranty means the warranties in Schedule 2.
Albemarle Guarantee means the guarantee and indemnity in clause 16.
Albemarle Guaranteed Obligations has the meaning given in clause 16.2(a).
Albemarle Kemerton Interest means a 60% legal and beneficial interest as tenant
in common in the Kemerton Assets.
Albemarle Lithium means Albemarle Lithium Pty Ltd ACN 618 095 471.
ALB Ownership Period means the period from 13 December 2018 to Completion.
Amount Incurred has the meaning given in clause 19.2(e)(i).
Commissioned has the meaning given in Schedule 15 of the Wodgina ASSSA.
Completion means completion of the sale and purchase of the Kemerton Sale
Interest under clause 5.
Completion Date means the date of completion of the Wodgina ASSSA.
Condition means a condition precedent set out in clause 2.1.
Consideration has the same meaning as it does in clause 19.2(a).
Corporations Act means the Corporations Act 2001 (Cth).
Counterparty means a counterparty to a Kemerton Contract.
Cut-off Time means 10.00am (Perth time) on 30 July 2019.
Defaulting Party has the meaning given in clause 2.5(b).
Disclosure Letter means the letter from Albemarle Lithium addressed to WLPL and
dated and delivered to it on or prior to the Execution Date, disclosing matters
in relation to the Albemarle Group Warranties, in the form agreed between
Albemarle Lithium and WLPL and includes all of its schedules and annexures (as
relevant).
Disclosure Material means the written information relating to the Kemerton Sale
Interest provided to WLPL on or prior to the Execution Date, comprising:
(a)
all written information and data provided or communicated to a WLPL Individual
(whether by electronic mail, portable electronic advice or in any other manner)
by Representatives of Albemarle Lithium (directly or indirectly) prior to the
Cut-off Time;

(b)
the Disclosure Letter; and

(c)
this agreement, including the schedules and annexures thereto, and all documents
referred to therein.

Execution Date means the date that the last party executes this agreement.
Greenbushes Concentrate means spodumene concentrate from the Greenbushes mine
(located in Greenbushes, Western Australia and owned by Talison Lithium Pty
Ltd).
Indemnity means an indemnity given under this agreement.



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 43





--------------------------------------------------------------------------------





Information Recipient has the meaning given in clause 14.1.
Interim Period means the period from (and including) the Execution Date up to
Completion or the earlier termination of this agreement.
Kemerton Access Licence means a licence granted by Albemarle Lithium to WLPL and
AWPL to use the access rights accociated with the Kemerton Easement on terms to
be agreed by the parties acting reasonably (and in accordance with the
principles in clause 4.5(c)(ii)).
Kemerton Approvals means those approvals specified in Schedule 5 and any
licence, consent, approval, permit, registration, accreditation, certification
or other authorisation (or any variations thereof) given or issued by any
Government Agency or any other person held by Albemarle Lithium which relates to
the Kemerton Incomplete Infrastructure or the Kemerton Sale Interest.
Kemerton Assets means, to the extent title is held by Albemarle Lithium, and in
existence and capable of passing at Completion by delivery at the places where
it is located, on the Completion Date any part of the:
(a)
Kemerton Train 1 and 2 Infrastructure; and

(b)
Kemerton Shared Assets,

but excludes the Kemerton Excluded Assets.
Kemerton Consideration means the aggregate of the consideration for each part of
the Kemerton Assets which Albemarle Lithium holds (or will hold) title to at
Completion and is (or will be) in existence at Completion and capable of passing
by delivery at the places where it is located, as determined on the date that is
5 Business Days prior to the Completion Date in accordance with Schedule 6
(exclusive of GST).
Kemerton Construction Contracts means any agreements entered into by Albemarle
Lithium in respect of the construction and Commissioning of the Kemerton
Incomplete Infrastructure, including any such agreements entered into during the
Interim Period.
Kemerton Construction Equipment means all plant, assets and equipment used
exclusively in connection with the construction of the Kemerton Incomplete
Infrastructure (but not operation of that infrastructure once complete),
including any mobile vehicles and equipment used for such construction.
Kemerton Contracts means each of the agreements specified in Schedule 3 and any
additional agreements entered into by Albemarle Lithium in respect of the
Kemerton Project during the Interim Period but excluding the Kemerton
Construction Contracts.
Kemerton Easement means the deed of easement dated 13 December 2018 granted by
LandCorp in favour of Albemarle Lithium over that part of Lot 253 on Deposited
Plan 411027 comrpised in Certificate of Title Volume 2945 Folio 681 which is
marked as 'A' on Deposited Plan 415498.
Kemerton Excluded Assets means the:
(a)
Kemerton Lease;

(b)
Kemerton Easement

(c)
Kemerton Approvals;

(d)
Kemerton Contracts and Kemerton Construction Contracts;

(e)
Kemerton Intellectual Property Rights;

(f)
Kemerton Construction Equipment;

(g)
Kemerton Expansion Capacity; and

(h)
any other assets, plant, equipment, machinery, facilities or infrastructure that
is not part of the Kemerton Incomplete Infrastructure or located outside of the
area of the Kemerton Sublease.

Kemerton Expansion Capacity means any capacity to expand the Kemerton Project to
include an additional three trains of lithium hydroxide processing capability in
excess of the capacity of the Kemerton Train 1 and 2 Infrastructure.



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 44





--------------------------------------------------------------------------------





Kemerton Expansion Capacity Area means the part of the Lease Land on which any
additional trains in excess of the Kemerton Train 1 and 2 Infrastructure is (or
will be) located, as indicatively shown on the map attached at Annexure A.
Kemerton Incomplete Infrastructure means the Kemerton Train 1 and 2
Infrastructure and the Kemerton Shared Assets.
Kemerton Insurances means all current insurance policies taken out in respect of
the Kemerton Incomplete Infrastructure.
Kemerton Intellectual Property Rights means all intellectual property and
proprietary rights (whether registered or unregistered) including any
confidential information, trade secrets, copyright, letters patent, trade marks,
service marks, trade names, designs, business names or other similar industrial,
commercial or intellectual property rights, used in connection with the Kemerton
Project.
Kemerton Lease means the lease dated 13 December 2018 granted by Western
Australian Land Authority trading as LandCorp in favour of Albemarle Lithium
over the Lease Land.
Kemerton Project means the project to develop and operate, in accordance with
this agreement, the Transaction Documents and the Kemerton Transaction
Documents, the lithium hydroxide conversion plant known as the Albemarle Lithium
Hydroxide Manufacturing Plant, located in the Kemerton Strategic Industrial
Area, Western Australia.
Kemerton Sale Interest means a 40% legal and beneficial interest as tenant in
common in the Kemerton Assets.
Kemerton Shared Assets means the infrastructure described as such in Schedule 7
and as indicatively shown on the map attached at Annexure A.
Kemerton Sublease means a back-to-back sublease of the Kemerton Lease to be
granted by Albemarle Lithium to WLPL and AWPL over the Lease Land indicatively
marked as the sub-lease area on the plan in Annexure A and on which the Kemerton
Incomplete Infrastructure (but excluding the Kemerton Expansion Capacity Area)
is, or will be located, the final form of which will be negotiated by the
parties (with regard to the principles in clauses 4.1 and 4.5(c)(iii)).
Kemerton Trains 1 and 2 Infrastructure means the infrastructure described as
such in in Schedule 7 and as indicatively shown on the map attached at Annexure
A.
Kemerton Transaction Documents means, collectively:
(a)
the Plant Services Agreement;

(b)
the Kemerton Sublease; and

(c)
the Kemerton Access Licence.

LandCorp means the Western Australian Land Authority.
Lease Land means that part of Lot 253 on Deposited Plan 411027 comprised in
Certificate of Title Volume 2945 Folio 681 which is shown on the plan annexed to
the Kemerton Lease.
MRL Group means MRL and WLPL.
MRL Warranties means the representations and warranties set out in clause 12.1.
Non-Defaulting Party has the meaning given in clause 2.5(b).
Permitted Security Interest means the permitted security interests specified in
Schedule 4.
Plant Services Agreement means the plant services agreement for the provision of
services for the operation and maintenance of the Kemerton Incomplete
Infrastructure between WLOPL and Albemarle Lithium, to be entered into at
Completion in accordance with the principles described in clause 4.5.
Recipient has the meaning given in clause 19.2(b).
Retained Liabilities has the meaning given in clause 8.2.
Supplier has the meaning given in clause 19.2(b).



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 45





--------------------------------------------------------------------------------





Third Party Claim means any Claim brought by a person or entity (other than WLPL
or Albemarle Lithium) which may give rise, or otherwise relates, to a Claim by
WLPL against Albemarle Lithium.
Transfer Instruments means a sublease in registerable form (subject to stamping)
which effects or records WLPL's 40% interest and AWPL's 60% interest in the
Kemerton Sublease.
WLPL Guaranteed Obligations has the meaning given in clause 15.2(a).
WLPL Individuals means:
(a)
Chris Ellison;

(b)
Mark Wilson;

(c)
Tim Williams; and

(d)
Nick Rohr.

WLPL Warranties means the representations and warranties set out in clause 11.1.
Wodgina ASSSA means the 'Asset Sale and Share Subscription Agreement – Wodgina
Project' between WLPL, AWPL, MRL and Albemarle Corporation dated 14 December
2018, as amended.





--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 46





--------------------------------------------------------------------------------





Schedule 2 - Albemarle Group Warranties


1.
General

1.1
Incorporation

Albemarle Lithium is duly incorporated and validly exists under the law of its
place of incorporation.
1.2
Capacity

(a)
Albemarle Lithium has full corporate power and authority to own the Kemerton
Incomplete Infrastructure, the Kemerton Sale Interest and to sell and transfer
the Kemerton Sale Interest.

(b)
The execution and delivery of this agreement has been properly authorised by all
necessary corporate action of Albemarle Lithium.

(c)
Albemarle Lithium has full corporate power and lawful authority to execute and
deliver this agreement and, subject to clause 2, to consummate and perform or
cause to be performed its obligations under this agreement.

(d)
This agreement constitutes a legal, valid and binding obligation of Albemarle
Lithium, enforceable in accordance with its terms.

1.3
No default

(a)
The execution, delivery and (subject to satisfaction of the Conditions)
performance by Albemarle Lithium of this agreement does not or will not (with or
without the lapse of time, the giving of notice or both) contravene, conflict
with or result in a breach of or default under:

(i)
any agreement or instrument to which Albemarle Lithium is a party;

(ii)
any provision of the constitution of Albemarle Lithium; and

(iii)
any writ, order or injunction, judgement, or law to which it is a party or is
subject or by which it is bound.

1.4
Ownership

(a)
There are no Security Interests over the Kemerton Sale Interest (other than a
Permitted Security Interest).

(b)
Except as expressly provided in this agreement, Albemarle Lithium has not
granted any option or right of pre-emption or first refusal in respect of any of
the Kemerton Sale Interest to any other person and subject to clause 2.2 of
Schedule 15 of the Wodgina ASSSA and clause 2.2, Albemarle Lithium will:

(i)
at Completion be able to transfer legal and beneficial ownership and title to
all of the Kemerton Sale Interest to WLPL other than the Kemerton Incomplete
Infrastructure in each case which are not yet legally owned by Albemarle
Lithium, but in respect of which Albemarle Lithium will transfer ownership of
and a 40% beneficial interest; and

(ii)
at Completion be able to transfer legal and beneficial ownership and title to
all of the Kemerton Sale Interest to AWPL other than the Kemerton Incomplete
Infrastructure in each case which are not yet legally owned by Albemarle
Lithium, but in respect of which Albemarle Lithium will transfer ownership of
and a 60% beneficial interest.




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 47





--------------------------------------------------------------------------------





1.5
Insolvency

(a)
No Insolvency Event has occurred in relation to Albemarle Lithium.

(b)
So far as Albemarle Lithium is aware, there are no facts, matters or
circumstances which give any person the right to apply to liquidate or wind up
Albemarle Lithium.

2.
Operation of the assets

2.1
Licences, authorisations and consents

(a)
Albemarle Lithium has all material licences, authorisations and consents
required for the activities it carries on in respect of the Kemerton Project and
Albemarle Lithium has not received a written notice that it is in default under
any such licence, authorisation or consent.

(b)
So far as Albemarle Lithium is aware, the Kemerton Approvals specified in
Schedule 5 comprise all of the material licences and authorisations which were
used by Albemarle Lithium in activities in respect of the Kemerton Project as
conducted immediately prior to Completion including, without limitation, all
material licences and authorisations which are necessary for Albemarle Lithium
to discharge in all material respects its contractual obligations which it owed
to any third party immediately prior to Completion (but excluding any licences
and authorisations which are held by third parties as required by applicable
law).

(c)
The Kemerton Approvals are valid and in good standing and Albemarle Lithium has
paid all fees in respect of the Kemerton Approvals.

(d)
Albemarle Lithium has not done, or omitted to do, and is not aware of any act or
thing that might prejudice the continuance, renewal, issue or extension of any
Kemerton Approval after Completion to the extent required for the continued
operation of the Kemerton Incomplete Infrastructure in the usual course from
Completion.

2.2
Compliance with laws and regulations

Albemarle Lithium has not received written notice from any Government Agency
that it is in violation of (or, so far as Albemarle Lithium is aware, is being
investigated for violations of) any applicable law or regulation or any order or
judgment of any court with respect to its activities in respect of the Kemerton
Project where such violation would have a material adverse effect on the assets
or financial position of Albemarle Lithium.
2.3
Litigation

(a)
Except as claimant in the collection of debts arising in the ordinary course of
business, as at the Execution Date, there is no litigation, arbitration,
prosecution, mediation, administrative proceeding or other proceeding that:

(i)
is current;

(ii)
so far as Albemarle Lithium is aware, is pending or threatened,

with respect to any asset that forms part of the Kemerton Sale Interest, the
Kemerton Project or the Kemerton Lease and which is material in relation to
Albemarle Lithium.
(b)
So far as Albemarle Lithium is aware, there is no material pending, threatened
or unsatisfied judgment, order, arbitral award, ruling, declaration, decree or
decision of any court, tribunal, arbitrator or Government Agency, or unsatisfied
settlement of proceedings in any court, tribunal or arbitration, which could
reasonably be expected to materially adversely affect the Kemerton Project, the
Kemerton Sale Interest or the Kemerton Lease.

(c)
So far as Albemarle Lithium is aware, there are no Claims or investigations in
respect of the Kemerton Project, the Kemerton Sale Interest or the Kemerton
Lease which could be reasonably expected to:

(i)
have a material adverse effect on the Kemerton Project; or




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 48





--------------------------------------------------------------------------------





(ii)
result in litigation, prosecution, arbitration, mediation, or other proceedings
which could have a material adverse effect on the Kemerton Project.

3.
Existing Security Interests

(a)
So far as Albemarle Lithium is aware:

(i)
all Security Interests in respect of the Kemerton Sale Interest held by
Albemarle Lithium as the Secured Party have (if required by law) been registered
in accordance with law on each applicable register.

(ii)
all PPS Security Interests in respect of the Kemerton Sale Interest held by
Albemarle Lithium as the Secured Party have been perfected in accordance with
PPS Law.

(b)
So far as Albemarle Lithium is aware, there is no action by any other person
which would materially adversely affect the registration, enforcement or
priority of any PPS Security Interest in respect of the Kemerton Sale Interest
held by Albemarle Lithium as the Secured Party.

4.
Sale Interest

(a)
Save for the Kemerton Excluded Assets and the Kemerton Approvals, at Completion,
there are no material assets owned by Albemarle Lithium or any of its Related
Bodies Corporate which are not included in the Kemerton Sale Interest and are
required for the production of lithium hydroxide monohydrate at the site of the
Kemerton Project.

(b)
So far as Albemarle Lithium is aware, the Kemerton Incomplete Infrastructure
and, once granted and entered into in accordance with clause 4.1, the Kemerton
Sublease and Kemerton Access Licence, will be the only assets necessary to
conduct Train 1 and Train 2 on and from KCCC Handover.

(c)
The Albemarle Group Warranties in this paragraph 4 are given only at Completion.

5.
Disclosure

5.1
Disclosure

So far as Albemarle Lithium is aware, the Disclosure Material:
(a)
was submitted in, and (where the information was subject to judgments, estimates
or assumptions of Albemarle Lithium) prepared in, good faith;

(b)
other than the information referred to in the parentheses in paragraph (a)
above, as at the Execution Date, is true and accurate in all material respects.

5.2
Factual information

The factual information relating to the Kemerton Sale Interest set out in this
agreement is accurate in all material respects and no facts have been omitted
which would render such factual information inaccurate or misleading in any
material respect.
6.
Contracts

(a)
Aside from the Kemerton Contracts and the Kemerton Construction Contracts, there
are no agreements, arrangements or understandings to which Albemarle Lithium is
party which are material to the operation of the Kemerton Sale Interest having
regard to their state of completion as at the Execution Date.

(b)
As at the Execution Date, Albemarle Lithium has not received any notice of
termination, rescission or, invalidation or claim pursuant to any actual or
alleged breach or default of any Kemerton Contract to which Albemarle Lithium is
a party or any claim by any party to




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 49





--------------------------------------------------------------------------------





be able to terminate, rescind or invalidate any contract to which Albemarle
Lithium is a party by reason of any actual or alleged breach of that contract.
(c)
So far as Albemarle Lithium is aware:

(i)
all Kemerton Contracts then in existence are in full force and effect and
binding in accordance with their terms (subject to any applicable insolvency
laws);

(ii)
as at the Execution Date, there is no material default or material breach of any
Kemerton Contract which may have a material adverse effect on the Kemerton Sale
Interest;

(iii)
it is not in material default or material breach of any Kemerton Contracts which
may have a material adverse effect on the Kemerton Sale Interest; and

(iv)
as at the Execution Date, there are no current or threatened material disputes
or material claims in respect of any Kemerton Contracts.

7.
Environmental

(a)
In this warranty 7:

(i)
Dangerous Substance means any natural or artificial substance likely to cause
significant damage to the environment; and

(ii)
Environmental Licence means any permit, licence, authorisation, consent or other
approval required under or in relation to any Environmental Law.

(b)
As at the Execution Date, Albemarle Lithium has not given, and is not aware of
requiring to give, any bond or security deposits in favour of any Government
Agency in connection with any Environmental Licence which relates to the
Kemerton Project carried on by Albemarle Lithium or the land the subject of the
Kemerton Lease or damage to the Environment.

(c)
Albemarle Lithium has all Environmental Licences necessary to own and operate
the Kemerton Sale Interest in the state they exist as at the Execution Date and
Albemarle Lithium has not received written notice that it is materially in
default under any such licence and, so far as Albemarle Lithium is aware, there
are no circumstances likely to give rise to such material default.

(d)
As at the Execution Date, Albemarle Lithium has not received any notice that it
is in violation of any Environmental Law where such violation would have a
material adverse effect on the Kemerton Project, the Kemerton Sale Interest or
the Kemerton Lease.

(e)
As at the Execution Date, Albemarle Lithium is not engaged in any litigation,
arbitration or administrative proceeding concerning Environmental Law or
Dangerous Substances which is in progress and which is material in relation to
the Kemerton Incomplete Infrastructure or the Kemerton Sale Interest nor, as far
as Albemarle Lithium is aware, has any such proceeding been threatened in
writing by or against Albemarle Lithium.

8.
Kemerton Sale Interest

(a)
Albemarle Lithium is entitled to become the legal and beneficial owner of the
Kemerton Incomplete Infrastructure.

(b)
There will be no Security Interest (other than a Permitted Security Interest)
over or affecting any Kemerton Incomplete Infrastructure and Albemarle Lithium
is not party to any agreement to grant any Security Interest over the Kemerton
Sale Interest.

(c)
So far as Albemarle Lithium is aware, no person has a continuing claim of an
entitlement to a Security Interest (other than a Permitted Security Interest)
over or affecting the Kemerton Sale Interest other than as provided for in the
Kemerton Contracts.

(d)
Each item of the Kemerton Incomplete Infrastructure, to the extent they are
complete and operational:




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 50





--------------------------------------------------------------------------------





(i)
is as at the Execution Date in a good and safe state of repair and condition and
is in satisfactory working order for its age; and

(ii)
between the Execution Date and Completion, has in all material respects been
operated and maintained in accordance with the standard that would reasonably be
expected of persons operating and maintaining equipment similar to the Kemerton
Incomplete Infrastructure in the mining or lithium hydroxide monohydrate
industry in Australia.

9.
Industrial matters

(a)
As at the Execution Date, Albemarle Lithium has not been involved in an
industrial dispute with an employee, trade union or employees’ association in
relation to the Kemerton Project.

(b)
As at the Execution Date, Albemarle Lithium is not party to any agreement with
any union or industrial or employees’ organisation in relation to the Kemerton
Project.

10.
Real property

(a)
Albemarle Lithium does not own, lease, sub-lease, licence or otherwise have any
interest (other than the Kemerton Lease and the Kemerton Easement) in any real
property in connection with the Kemerton Project.

(b)
Albemarle Lithium has exclusive occupation and quiet enjoyment of the land which
is the subject of the Kemerton Lease and enjoys the benefit of the Kemerton
Easement for the conduct of the Kemerton Project.

(c)
Albemarle Lithium has not received any outstanding notices or orders which may
result in a notice or order:

(i)
for the compulsory acquisition or resumption of any part of the land which is
the subject of the Kemerton Lease;

(ii)
requiring work to be done or expenditure to be made on the Kemerton Lease; or

(iii)
which may materially adversely affect the Kemerton Lease or the use of it by
Albemarle Lithium or AWPL for the Kemerton Project.

(d)
There is no dedication to or use by the public of any right of way or other
easement over any part of the Kemerton Lease.

(e)
Albemarle Lithium is not in arrears with the payment of rent or any other money
payable under the Kemerton Lease.

(f)
There are no subsisting breaches of lease covenants which entitle the lessor to
terminate the Kemerton Lease.

(g)
The lessor has not taken any action to re-enter the Kemerton Lease.

(h)
The lessor has not called on any personal guarantees, bank guarantees or
security bonds provided by Albemarle Lithium to satisfy a breach of the Kemerton
Lease by Albemarle Lithium.

(i)
Albemarle Lithium has obtained the insurances required under the Kemerton Lease
and otherwise complied with Albemarle Lithium’s obligations in relation to
insurance under the Kemerton Lease.

(j)
Other than in relation to the Kemerton Sublease, Albemarle Lithium has not
agreed to assign, sublease or otherwise deal with Albemarle Lithium’s interest
in the Kemerton Lease to any other person other than AWPL.

(k)
As at the Execution Date, Albemarle Lithium:

(i)
has not purported to:

(A)
terminate the Kemerton Lease; or




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 51





--------------------------------------------------------------------------------





(B)
claim a right to an abatement of rent and other money under the Kemerton Lease,

on the basis of resumption, damage or destruction to the Kemerton Lease; and
(ii)
is not aware of any damage or destruction of the Kemerton Lease which would give
either Albemarle Lithium or the lessor a right to terminate the Kemerton Lease.

(l)
Nothing has occurred which may or would entitle Albemarle Lithium to make or
maintain a claim or demand against the lessor under the Kemerton Lease.

11.
Kemerton Intellectual Property Rights

(a)
So far as Albemarle Lithium is aware, Albemarle Lithium has valid and continuing
rights to use the Kemerton Intellectual Property Rights as used as part of the
Kemerton Project.

(b)
So far as Albemarle Lithium is aware, Albemarle Lithium's use of any Kemerton
Intellectual Property Rights in connection with the Kemerton Incomplete
Infrastructure which are material in the context of the Kemerton Project as a
whole, does not infringe, breach an obligation of confidence or wrongfully use
any confidential information, trade secrets, copyright, letters patent,
trademarks, service marks, trade names, designs, business names or other similar
industrial, commercial or intellectual property rights of any corporation or
person.

(c)
So far as Albemarle Lithium is aware, the Kemerton Intellectual Property Rights
comprises all the intellectual property necessary or convenient for carrying on
the Kemerton Project in the manner and to the extent which it is presently
conducted.

(d)
So far as Albemarle Lithium is aware, as at the Execution Date, no Claims have
been asserted challenging Albemarle Lithium's use of the Kemerton Intellectual
Property Rights.

(e)
So far as Albemarle Lithium is aware, each director, manager, employee and
independent contractor of Albemarle Lithium who, either alone or with others,
has created, developed or invented Kemerton Intellectual Property Rights which
the Kemerton Project uses or might use has entered into a written agreement with
Albemarle Lithium which obliges disclosure and assignment of those rights to
Albemarle Lithium.

12.
Anti-bribery and corruption

(a)
So far as Albemarle Lithium is aware, neither Albemarle Lithium nor any of its
Representatives has, in relation to the Kemerton Project:

(i)
offered, paid, promised to pay, or authorised the payment of any money, or has
offered, given, promised to give, or authorised the giving of anything of value,
including, but not limited to, cash, cheques, wire transfers, tangible and
intangible gifts, favours, services, and those entertainment and travel
expenses, to any Governmental Authority, political party or candidate for
government office, nor provided or promised anything of value or which may
constitute an undue advantage to any other person while knowing that all or a
portion of that thing of value would or will be offered, given, or promised,
directly or indirectly, to any Governmental Authority, political party or
candidate for government office, for the purpose of improperly:

(A)
influencing any act or decision of such official, party or candidate in his
official capacity, inducing such official, party or candidate to do or omit to
do any act in violation of their lawful duty, or securing any improper
advantage; or

(B)
inducing such official, party or candidate to use his influence with his
government or instrumentality to affect or influence any act or decision of such
government or instrumentality, in order to assist in obtaining or retaining
business for or with, or directing business to, any person;

(ii)
violated any applicable anti-corruption laws;




--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 52





--------------------------------------------------------------------------------





(iii)
violated any applicable anti-money laundering laws; or

(iv)
otherwise made, offered, sought, provided or received any bribe, payoff,
influence payment, kickback, or other similar unlawful payment or an undue
advantage to obtain favourable treatment in securing business for Albemarle
Lithium or the Kemerton Project.

(b)
Without limiting the foregoing, there are and have been no enforcement actions
or, investigations (internal or governmental) involving or, so far as Albemarle
Lithium is aware, allegations or disclosures to, Governmental Authorities,
related to actual or potential violations of any anti-corruption or anti-money
laundering laws or regulations relating to any improper conduct of Albemarle
Lithium in relation to the Kemerton Project or the Kemerton Sale Interest, and
so far as Albemarle Lithium is aware there are no circumstances likely to give
rise to any Claim relating to any such improper conduct of Albemarle Lithium in
relation to the Kemerton Project or the Kemerton Sale Interest. Albemarle
Lithium has not received any notice, request, or citation for any actual or
potential non-compliance with any of the foregoing in this Warranty 12(b) as it
relates to the Kemerton Project or the Kemerton Sale Interest.

(c)
Albemarle Lithium maintains and utilises controls procedures and internal
accounting control systems that are consistent with the requirements of any
applicable anti-corruption laws.

13.
Insurance

(a)
Each Kemerton Insurance policy is currently in full force and effect.

(b)
There are no outstanding threatened or pending claims under a Kemerton Insurance
policy in respect of the Kemerton Project, the Kemerton Sale Interest or the
Kemerton Lease which verbal or written communication has been given or received
by Albemarle Lithium nor, so far as Albemarle Lithium is aware, are there any
facts, matters or circumstances which may give rise to such a claim (or an
entitlement to make such a claim).

(c)
As far as Albemarle Lithium is aware, no insurance claim in respect of the
Kemerton Project, the Kemerton Sale Interest or the Kemerton Lease has been
refused or settled for an amount less than that claimed (other than an amount
not recoverable from an insurer by way of an excess, deductible or self-insured
retention).

(d)
Any circumstances within the knowledge of Albemarle Lithium which could
reasonably be expected to give rise to an insurance claim have been disclosed to
AWPL.

(e)
So far as Albemarle Lithium is aware, as at the Execution Date, nothing has been
done or omitted to be done that would make any Kemerton Insurance void or
voidable or that would permit an insurer to cancel the Kemerton Insurance or
refuse or materially reduce a claim.

(f)
The Kemerton Project, Kemerton Sale Interest and Kemerton Lease are all insured
against all risks normally insured against by companies carrying on a similar
business or having similar assets:

(i)
for the full amount required by law (where applicable);

(ii)
with respect to the Kemerton Project, Kemerton Sale Interest and the Kemerton
Lease, for their full replacement or reinstatement value; and

(iii)
from a reputable insurer.






--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 53





--------------------------------------------------------------------------------





14.
Taxes and Duty

Any Taxes or Duty which are due and payable by Albemarle Lithium, including
without limitation, Tax or Duty on the Kemerton Lease (but not including any
Taxes or Duty payable as a result of this agreement, the Wodgina ASSSA, the
Albemarle Kemerton ASA, any Kemerton Transaction Document or any Transaction
Document), have been paid in full in accordance with the Tax Act or other
relevant Act.


















































    



--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 54





--------------------------------------------------------------------------------






Schedule 6 – Calculation of Kemerton Consideration
The consideration for each part of the Kemerton Incomplete Infrastructure which
is (or will be) in existence as at the Completion Date and capable of passing by
delivery at the places where it is located will be determined as follows:
Consideration = 0.4 x Book Value
Where:
Book Value is the value, in US dollars, of the relevant part of the Kemerton
Incomplete Infrastructure as (or as is reasonably expected to be in) recorded in
the financial records of Albemarle Lithium as at the date of acquisition of such
part of the Kemerton Incomplete Infrastructure as determined in accordance with
Albemarle Lithium’s normal accounting practices.





--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 57





--------------------------------------------------------------------------------






Signing page
EXECUTED as an agreement.


Executed by Wodgina Lithium Pty Ltd ACN 611 488 932 in accordance with
Section 127 of the Corporations Act 2001
 
 
 
 
 
 
 
 
Signature of director
 
Signature of director/company secretary
(Please delete as applicable)
 
 
 
Name of director (print)
 
Name of director/company secretary (print)



Executed by Albemarle Wodgina Pty Ltd ACN 630 509 303 in accordance with
Section 127 of the Corporations Act 2001
 
 
 
 
 
 
 
 
Signature of director
 
Signature of director/company secretary
(Please delete as applicable)
 
 
 
Name of director (print)
 
Name of director/company secretary (print)



Executed by Mineral Resources Limited ACN 118 549 910 in accordance with
Section 127 of the Corporations Act 2001
 
 
 
 
 
 
 
 
Signature of director
 
Signature of director/company secretary
(Please delete as applicable)
 
 
 
Name of director (print)
 
Name of director/company secretary (print)



Executed by Albemarle Corporation in the presence of:
 
 
 
 
 
 
 
 
Signature of witness
 
Signature of authorised signatory
 
 
 
Name of witness (print)
 
Name of authorised signatory (print)








--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 66





--------------------------------------------------------------------------------





Executed by Albemarle Lithium Pty Ltd ACN 618 095 471 in accordance with
Section 127 of the Corporations Act 2001
 
 
 
 
 
 
 
 
Signature of director
 
Signature of director/company secretary
(Please delete as applicable)
 
 
 
Name of director (print)
 
Name of director/company secretary (print)








--------------------------------------------------------------------------------

Minter Ellison | Ref: SFS: AZO 1225164    MRL Kemerton Asset Sale Agreement |
page 67



